        Case 21-20687          Doc 20-1       Filed 07/17/21        Entered 07/17/21 13:26:09         Page 1 of
                                                        22
                                                  Notice Recipients
District/Off: 0205−2                   User: zadam−zei                      Date Created: 7/17/2021
Case: 21−20687                         Form ID: pdfdoc1                     Total: 1408


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
intp        The Oceania Province of the Congregation of Christian Brothers
9305202     CASTLE ROCK, CO 80104
                                                                                                        TOTAL: 2

Recipients of Notice of Electronic Filing:
ust         U. S. Trustee        USTPRegion02.NH.ECF@USDOJ.GOV
aty         Andrew A. DePeau            ADEPEAU@RC.COM
aty         Patrick M. Birney         pbirney@rc.com
aty         Suzanne B. Sutton          ssutton@cohenandwolf.com
                                                                                                        TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          The Norwich Roman Catholic Diocesan Corporation        201 Broadway      Norwich, CT 06360
9305194     72 DEGREES AIR CONDITIONING AND HEATING                   43 WEST MAIN ST.        BALTIC, CT 06330
9305195     A BETTER CHOICE           WOMEN'S CENTER OF MIDDLETOWN                 180 E. MAIN
            STREET         MIDDLETOWN, CT 06457
9305196     A&D TREE SERVICE            3 HARBOR RD          COLCHESTER, CT 06415
9305197     AA LOCK AND KEY            1055 COLONEL LEDYARD HWY               LEDYARD, CT 06339
9305198     ACA        197 BROADWAY           NORWICH, CT 06360−4488
9305199     ACADEMY OF THE HOLY FAMILY                54 WEST MAIN ST.          BALTIC, CT 06330
9305200     ACCO BRANDS DIRECT             PO BOX 400         SIDNEY, NY 13838−0400
9305201     ACCUFUND           103 4TH STREET, SUITE 110          SUITE 110
9305203     ACTS CT         PO BOX 904        COVENTRY, CT 06238
9305204     ADDMHRI          153 ASH STREET         MANCHESTER, NH 03104
9305205     ADELMAN SAND & GRAVEL, INC.               34 BOZRAH STREET           BOZRAH, CT 06334
9305206     ADMINISTRATOR UNEMPLOYMENT COMPENSATION                         DEPARTMENT OF LABOR           PO BOX
            30289        HARTFORD, CT 06150−289
9305207     ADRIAN HAMERS, INC.            2 MADISON AVE           LARCHMONT, NY 10538
9305208     ADVANCE AUTO PARTS              AAP FINANCIAL SERVICES             PO BOX 742063       ATLANTA, GA
            30374−2063
9305209     ADVANCED COPY TECHNOLOGIES INC                  20 COMMERCE DR           CROMWELL, CT 06416
9305210     ADVANCED POWER EQUIPMENT                 253 BOSTON POST RD           EAST LYME, CT 06333
9305211     AETNA U.S. HEALTHCARE AETNA LIFE INS                AETNA MIDDLETOWN             PO BOX
            532422        ATLANTA, GA 30353−2422
9305212     AFLAC         REMITTANCE PROCESSING CENTER                 1932 WYNNTON ROAD           COLUMBUS, GA
            31999−0797
9305213     AGJO PRINTING          173 SOUTH BROAD ST.            PAWCATUCK, CT 06379
9305214     AHERN, REV. THOMAS             ADDRESS REDACTED
9305215     AID TO THE CHURCH IN NEED            725 LEONARD STREET             PO BOX 220384        BROOKLYN, NY
            11222
9305216     ALBAMONTI, REV. RICHARD J.            ADDRESS REDACTED
9305217     ALETHEAN GROUP             172 WOODHULL ROAD             HUNTINGTON, NY 11375
9305218     ALEXANDER BAYNE, CONSULTING                 100 PEARL ST 14TH FLOOR           HARTFORD, CT 06103
9305219     ALICE PUDVAH           ADDRESS REDACTED
9305220     ALICIA MELLUZZO            ADDRESS REDACTED
9305221     ALISON BERGER           ADDRESS REDACTED
9305222     ALISON SALAFIA           ADDRESS REDACTED
9305223     ALL HALLOWS CHURCH, MOOSUP, CONNECTICUT                      33 WESTT STREET        ROCKVILLE, CT
            06066
9305224     ALL SAINTS CHURCH OF SOMERSVILLE                 25 SCHOOL ST         SOMERSVILLE, CT 06072
9305225     ALL WASTE, INC.          PO BOX 2472        HARTFORD, CT 06146
9305227     ALL−TIME          BRIDGE STREET         MONTVILLE, CT 06353
9305226     ALLAN REPORTING SERVICES              49 LONG VIEW DRIVE            SIMSBURY, CT 06070
9305228     ALPHA TRAVEL AGENCY, INC.             525 MAIN STREET            WORCESTER, MA 01608
9305229     AMAZING HERO ART, LLC             PO BOX 5         ANDOVER, MA 01810
9305230     AMERICAN BIBLE SOCIETY             1865 BROADWAY             NEW YORK, NY 10023
9305231     AMEROPEAN CORPORATION               50 WHITNEY RIDGE TERRACE              NORTH HAVEN, CT 06473
9305232     AMWAY GRAND PLAZA HOTEL                187 MONROE NW             GRAND RAPIDS, MI 49503
9305233     ANDREA L. DEPAOLA             ADDRESS REDACTED
9305234     ANDREWS OIL COMPANY/GAS SERVICES                  136 RYE STREET         SOUTH WINDSOR, CT
            06074
9305235     ANDREWS OIL COMPANY/GAS SERVICES                  4 COLBY DRIVE         LEDYARD, CT 06339
9305236     ANESTHESIOLOGISTS OF MIDDLETOWN PC                   145 S MAIN ST       MIDDLETOWN, CT 06457
9305237     ANGOTTI, JOHN B           ADDRESS REDACTED
9305238     ANGULO, ANGELA             ADDRESS REDACTED
9305239     ANN MARIE OSOWSKI             ADDRESS REDACTED
9305240     ANN RICCA          ADDRESS REDACTED
          Case 21-20687      Doc 20-1      Filed 07/17/21     Entered 07/17/21 13:26:09          Page 2 of
                                                     22
9305241     ANN SHEEDY        ADDRESS REDACTED
9305242     ANNE KING       ADDRESS REDACTED
9305243     ANNE PAPPALARDO          ADDRESS REDACTED
9305244     ANNE STAEBNER         ADDRESS REDACTED
9305245     ANNETTE HANRAHAN           ADDRESS REDACTED
9305246     ANTHONY HUDSON          ADDRESS REDACTED
9305247     ANTOCH, SHEREE L.        ADDRESS REDACTED
9305248     ANTONACCI, DONNA          ADDRESS REDACTED
9305249     APOSTOLIC NUNCIATURE           3339 MASSACHUSETTS AVENUE, NW              WASHINGTON, DC
            20008−3610
9305250     AQUINAS ASSOCIATES          8117 PRESTON ROAD          SUITE 300      DALLAS, TX 75225
9305251     ARC GENERAL STORE & BAKING            52 SACRED HEART DRIVE          BLDG #2      GROTON, CT
            06340
9305252     ARCH BISHOP FULTON SHEEN FOUNDATION               419 NE MADISON AVE         PEORIA, IL 61603
9305253     ARCHAMBAULT, MONSIGNOR HENRY                ADDRESS REDACTED
9305254     ARCHAMBAULT, REV MSGR HENRY N.              ADDRESS REDACTED
9305255     ARCHDIOCESE FOR THE MILITARY SERVICES              PO BOX 4469      WASHINGTON, DC 20017
9305256     ARCHDIOCESE OF BOSTON           66 BROOKS DRIVE         BRAINTREE, MA 02184
9305257     ARLINGTON CATHOLIC HERALD             C/O DIOCESE OF ARLINGTON           PO BOX
            1960      MERRIFIELD, VA 22116
9305258     ARROW PAPER EQUIPMENT RENTAL−SALES                567 COLMAN ST        NEW LONDON, CT
            06320
9305259     ART UNLIMITED        751 COLONEL LEDYARD HIGHWAY              PO BOX 282       LEDYARD, CT
            06339
9305260     ASCD       MEMBERSHIP PROCESSING CENTER              PO BOX 41602       PHILADELPHIA, PA
            19101−9032
9305261     ASHE, REVEREND JOHN F.         ADDRESS REDACTED
9305262     ASSERTIVE SOLUTIONS, INC.         82 BOSTON POST ROAD          UNIT 5      WATERFORD, CT
            06385
9305263     AT&T ADVERTISING SOLUTIONS            PO BOX 5010       CAROL STREAM, IL 60197
9305264     AT&T CORPORATION          ONE AT&T WAY RM 3A104            BEDMINSTER, NJ 07921
9305265     AT&T GLOBAL SERVICES, INC.          PO BOX 8102        AURORA, IL 60507−8102
9305266     AT&T MOBILITY        PO BOX 6416         CAROL STREAM, IL 60197−6416
9305267     AT&T TELECONFERENCE SERVICE             PO BOX 5002       CAROL STREAM, IL 60197−5002
9305268     ATTORNEY THOMAS LONARDO              290 PRATT STREET        MERIDEN, CT 06450
9305269     AUSTIN'S GARAGE INC         53 TAFTVILLE OCCUM RD           NORWICH, CT 06360
9305270     AVE MARIA PRESS, INC         PO BOX 428       NOTRE DAME, IL 46556−0428
9305271     AVRIL WAYE        ADDRESS REDACTED
9305272     B&C AUTO       74 NORWICH AVENUE            NORWICH, CT 06360
9305273     B. RILEY ADVISORY SERVICES          3445 PEACHTREE ROAD          SUITE 1225      ATLANTA, GA
            30326
9305274     B.F. HOXIE ENGINE COMPANY 1          34 BROADWAY AVENUE            MYSTIC, CT 06355
9305275     BALDWIN, SHARON         ADDRESS REDACTED
9305276     BALLMAN, REVEREND LUKE            ADDRESS REDACTED
9305277     BARBARA CORCORAN           ADDRESS REDACTED
9305278     BARBARA GOUPILLE          ADDRESS REDACTED
9305279     BARBARA JEAN DIMAURO            ADDRESS REDACTED
9305280     BARBARA LETSON         ADDRESS REDACTED
9305281     BARILE, LAWRENCE         ADDRESS REDACTED
9305282     BARRY PATCH        ADDRESS REDACTED
9305284     BAS      PO BOX 417981        BOSTON, MA 02241−7981
9305283     BAS − BENEFIT ALLOCATION − RETA            PO BOX 417981      BOSTON, MA 02241−7981
9305285     BAS−RETA       PO BOX 31001−1457         PASDDENA, CA 91110−1457
9305286     BAYARD INC.       1 MONTAUK AVENUE             SUITE 2      NEW LONDON, CT 06320−4967
9305287     BAYNARD, INC.       1 MONTAUK AVE           #3       NEW LONDON, CT 06320
9305288     BAZINET CATERING SERVICE           DBA BAZINET CATERING SERVICE            17 WAWECUS HILL
            ROAD       NORWICH, CT 06360
9305289     BAZINET, RICHARD A        ADDRESS REDACTED
9305290     BEALL, EBONY        ADDRESS REDACTED
9305291     BEAN, DANIELLE        ADDRESS REDACTED
9305292     BEAUDOIN, JENNIFER        ADDRESS REDACTED
9305293     BEAVER BROOK SAW SHOP            314 HUNTINGTON ROAD           SCOTLAND, CT 06264
9305294     BECKENHORST PRESS          PO BOX 14273        COLUMBUS, OH 43214
9305295     BENEVIDES, CAROL         ADDRESS REDACTED
9305296     BENITEZ, TONY & MARLEN           ADDRESS REDACTED
9305297     BENJAMIN FRANKLIN PLUMBING             580 LAKE ROAD        ANDOVER, CT 06232
9305298     BERSTENE, MICHAEL C         ADDRESS REDACTED
9305299     BESTECH INC. OF CONNECTICUT           25 PINNEY STREET        ELLINGTON, CT 06029
9305300     BETH LATHROP        ADDRESS REDACTED
9305301     BIRTHRIGHT OF GREATER NORWICH, INC.             300 STATE ST      #317      NEW LONDON, CT
            06320
9305302     BIRTHRIGHT OF WESTBROOK            150 EAST MAIN STREET         UNIT 2      CLINTON, CT
            06413
9305303     BIRTHRIGHT OF WINDHAM           122 VALLEY STREET          WILLIMANTIC, CT 06226
9305304     BLACK AND INDIAN MISSIONS           2021 H STREET NW        WASHINGTON, DC 20006
9305305     BLACKBOARD CONNECT, INC.            4000 WESTCHASE BLDG          SUITE 190      RALEIGH, NC
            27607
9305306     BLAIR, ADAM       ADDRESS REDACTED
          Case 21-20687      Doc 20-1      Filed 07/17/21      Entered 07/17/21 13:26:09          Page 3 of
                                                     22
9305307     BLESSED JOHN PAUL II SCHOOL          87 SOUTH MAIN STREET           MIDDLETOWN, CT 06457
9305308     BLESSED SACRAMENT PARISH CORPORATION                 25 ST. BERNARD'S TERRACE        VERNON, CT
            06066−3258
9305309     BLESSED SACREMENT PARISH           25 ST. BERNARD TERRACE            ROCKVILLE, CT 06066
9305310     BLESSING, RYAN       ADDRESS REDACTED
9305311     BLUE RIBBON L.L.C.      74 JORDAN LANE           SAMFORD, CT 06903
9305312     BOB MISH       ADDRESS REDACTED
9305313     BONAGURA, ELIZABETH          ADDRESS REDACTED
9305314     BONGIOVANNI GROUP, INC.         170 PANE ROAD           2ND FLOOR        NEWINGTON, CT
            06111−5521
9305315     BOSSE, DAN       ADDRESS REDACTED
9305316     BOSTON COLLEGE SCHOOL OF THEOLOGY                140 COMMONWEALTH AVENUE             CHESTNUT
            HILL, MA 02467
9305317     BOUDREAU, PAUL        ADDRESS REDACTED
9305318     BOULEY, RANDY        ADDRESS REDACTED
9305319     BOVINO, MICHAEL        ADDRESS REDACTED
9305320     BRANDERS COM INC         PO BOX 8430         PASADENA, CA 91109
9305321     BRENDA CATALDO         16 BROOKFIELD ROAD             BOLTON, CT 06043
9305322     BRENNAN, NANCY        ADDRESS REDACTED
9305323     BRIAN DALY       ADDRESS REDACTED
9305324     BRIAN HENRY        ADDRESS REDACTED
9305325     BRIGETTE SPENCER        ADDRESS REDACTED
9305326     BRISSON, JANET E.     ADDRESS REDACTED
9305327     BROAD STREET KITCHEN & COFFEE             210 S BROAD ST         PAWCATUCK, CT 06379
9305328     BROGLIO, MOST REV. TIMOTHY           PO BOX 4469         WASHINGTON, DC 20017−0469
9305329     BROTHERS OF HOLY CROSS, INC.           PO BOX 460        NOTRE DAME, IN 46530
9305330     BROWN BOOK AGENCY           4860 CORNING DRIVE            NASHVILLE, TN 37211
9305331     BROWN JACOBSON PC         22 COURTHOUSE SQUARE               PO BOX 391      NORWICH, CT
            06360−0391
9305332     BRUSTOLON        PO BOX 68       MYSTIC, CT 06355
9305333     BUCKLEY APPRAISAL SERVICES, INC            338 MAIN STREET         NIANTIC, CT 06357
9305334     BUILDER SERVICES GROUP         DBA QUALITY INSULATION OF EASTERN, CT               505 NORWICH
            AVENUE       TAFTVILLE, CT 06380
9305335     BURNS, KATHLEEN        ADDRESS REDACTED
9305336     BUSINESS CARD SERVICES         PO BOX 1044          BRATTLEBORO, VT 05302−1044
9305337     BUSTO, REVEREND GEORGE A           ADDRESS REDACTED
9305338     CABRERA, ROLAND         177 BRANFORD AVENUE              GROTON, CT 06340
9305339     CADY, REBECCA        ADDRESS REDACTED
9305340     CAISE, KAREN       ADDRESS REDACTED
9305341     CAMPION RENEWAL CENTER            319 CONCORD ROAD             WESTON, MA 02493−1398
9305342     CANDICE M. MONSON         ADDRESS REDACTED
9305343     CANON LAW SOCIETY OF AMERICA             415 MICHIGAN AVENUE, NE           SUITE
            10     WASHINGTON, DC 20017−4502
9305344     CANTERBURY PILGRIMAGES & TOURS INC.               166 SOUTH RIVER ROAD         SUITE
            110      BEDFORD, NH 03110
9305345     CAPITAL ONE CARD SERVICES          PO BOX 71107          CHARLOTTE, NC 28272−1107
9305346     CAPITOL MOVING & STORAGE           220 STRONG ROAD            SOUTH WINDSOR, CT 06074
9305347     CAPITOL UNIFORM        118 CROSS ROAD           WATERFORD, CT 06385
9305348     CAPTIVATORS, LLC       34428 YUCAIPA BLVD #E214             YUCAIPA, CA 92399
9305349     CAPUCHIN FRIARS       ADDRESS REDACTED
9305350     CARABELAS, ROSANNA          ADDRESS REDACTED
9305351     CARBONE, TERRY        ADDRESS REDACTED
9305352     CARD SERVICES       PO BOX 875852          KANSAS CITY, MO 64187*5852
9305353     CARDS BY ANNE        PO BOX 99         WEXFORD, PA 15090
9305354     CARE NET PREGNANCY CENTER             492 MONTAUK AVE            NEW LONDON, CT 06320
9305355     CARILLO, LINDSAY       ADDRESS REDACTED
9305356     CARING FAMILY SERVICES         PASTOR JAMES BEESLEY              PO BOX 71      WILLIMANTIC, CT
            06226
9305357     CARINI, JAMES P.     ADDRESS REDACTED
9305358     CAROL BUTLER        ADDRESS REDACTED
9305359     CAROL CIMINO, SSJ. ED.D       ADDRESS REDACTED
9305360     CARRERO, WANDA         ADDRESS REDACTED
9305361     CASCADE WATER SERVICES           113 BLOOMINGDALE ROAD              HICKSVILLE, NY 11801
9305362     CASEY, VF, REVEREND ROBERT E           ADDRESS REDACTED
9305363     CASTALDI, JOSEPH       ADDRESS REDACTED
9305364     CATAPULT LEARNING LLC          TWO AQUARIUM DR SUITE 100             CAMDEN, NJ 08103
9305366     CATHEDRAL        GRIFFIN TECH PARK           632 ELLSWORTH ROAD           ROME, NY 13441
9305365     CATHEDRAL OF SAINT PATRICK           213 BROADWAY            NORWICH, CT 06360
9305367     CATHERINE GOODWIN          ADDRESS REDACTED
9305368     CATHERINE ZUTELL         ADDRESS REDACTED
9305369     CATHOLIC APOSTALATE CENTER             PO BOX 4556         WASHINGTON, DC 20017
9305370     CATHOLIC BENEFITS ASSOCIATION            695 JERRY ST., SUITE 306       CASTLE ROCK, CO
            80104
9305371     CATHOLIC BOOKS        ADDRESS REDACTED
9305372     CATHOLIC CAMPAIGN FOR HUMAN DEVELOPMENT                    3211 FOURTH STREET,
            NE      WASHINGTON, DC 20017
9305374     CATHOLIC CHARITIES        331 MAIN STREET           NORWICH, CT 06360
9305373     CATHOLIC CHARITIES & FAMILY SERVICES              331 MAIN STREET        NORWICH, CT 06360
          Case 21-20687      Doc 20-1      Filed 07/17/21      Entered 07/17/21 13:26:09           Page 4 of
                                                     22
9305375     CATHOLIC COMMUNICATION CAMPAIGN                  3211 FOURTH STREET, NE         WASHINGTON, DC
            20017
9305376     CATHOLIC FOUNDATION            DIOCESAN DEVELOPMENT OFFICE                197
            BROADWAY         NORWICH, CT 06360
9305377     CATHOLIC HOME MISSION APPEAL              3211 FOURTH STREET, NE           WASHINGTON, DC
            20017
9305378     CATHOLIC LEAGUE FOR RELIGIOUS              2330 WEST 118TH STREET           CHICAGO, IL 60643
9305379     CATHOLIC MUTUAL RELIEF SOCIETY               OF AMERICA          10843 OLD MILL ROAD        OMAHA,
            NE 68154−2600
9305380     CATHOLIC NEAREAST WELFARE ASSOC.                1011 1ST AVENUE         #15      NEW YORK, NY
            10022
9305381     CATHOLIC RELIEF SERVICES           228 WEST LEXINGTON STREET              BALTIMORE, MD
            21201−3443
9305382     CATHOLIC UNIVERSITY OF AMERICA               620 MICHIGAN AVENUE, NE           WASHINGTON, DC
            20064
9305383     CATHONET, LLC         14 HAMPSHIRE DRIVE            HUDSON, NH 03051
9305384     CENTER FOR APPLIED RESEARCH             2300 WISCONSIN AVENUE, NW             SUITE
            400A      WASHINGTON, DC 20007
9305385     CERTIFIED AUTO REPAIR, LLC           52A ROUTE 66         COLUMBIA, CT 06237
9305386     CHADWICK MEDICAL ASSOCIATES               PO BOX 5405         BELFAST, ME 04915−5400
9305387     CHAMBER OF COMMERCE EASTERN CONNECTICUT                      914 HARTFORD
            TURNPIKE       WATERFORD, CT 06385
9305388     CHANCE FILMS         2536 BEVERLY AVE           SANTA MONICA, CA 90405
9305389     CHASE GRAPHICS, INC.         124 SCHOOL STREET            PUTNAM, CT 06260
9305390     CHOCARIA, ELAINE          ADDRESS REDACTED
9305391     CHRIS GONSALVES          ADDRESS REDACTED
9305392     CHRIS HETZER        ADDRESS REDACTED
9305393     CHRISTIAN BROTHERS SERVICES             1205 WINDHAM PARKWAY              ROMEOVILLE, IL
            60446−1679
9305394     CHRISTIAN HAPPENINGS           6185 HUNTLEY ROAD             SUITE Q      COLUMBUS, OH 43229
9305395     CHRISTIANNA NIEDOJADLO            167 NORWOOD AVENUE               NEW LONDON, CT 06320
9305396     CHRISTINA CAPECCHI          ADDRESS REDACTED
9305397     CHRISTINE CHRISTENSEN           ADDRESS REDACTED
9305398     CHRISTOPHER GONSALVES             ADDRESS REDACTED
9305399     CHRISTOPHER KORETSKI           ADDRESS REDACTED
9305400     CHRISTOPHER STEFANICK            ADDRESS REDACTED
9305401     CHURCH IN LATIN AMERICA            3211 FOURTH STREET, NE            WASHINGTON, DC 20017−1194
9305402     CHURCH OF THE HOLY FAMILY OF HEBRON, INC                 185 CHURCH ST., RTE. 85, AMSTON,
            06231      PO BOX 146       HEBRON, CT 06248−0146
9305403     CHURCH OF THE SACRED HEART OF JESUS                620WAUREGANRD            WAUREGAN, CT 06234
9305404     CINDY JOHNSON          ADDRESS REDACTED
9305405     CIPOLLINI, DIANE        ADDRESS REDACTED
9305408     CITY OF NORWICH          NORWICH CITY HALL BUILDING               100 BROADWAY         NORWICH, CT
            06360
9305406     CITY OF NORWICH ASSESSOR'S OFFICE              100 BROADWAY           ROOM 132      NORWICH, CT
            06360
9305407     CITY OF NORWICH DEPT. OF HUMAN              ATTN MARY BARTLETT             NORWICH CITY HALL
            BUILDING       100 BROADWAY, UNIT 213             NORWICH, CT 06360
9305409     CLA ENGINEERS, INC.        317 MAIN STREET           NORWICH, CT 06360
9305410     CLARK UNIVERSITY          950 MAIN STREET           WORCESSTER, MA 01610
9305411     CLIFF DRECHSLER−MARTELL MD              377 BROAD STREET            MERIDEN, CT 06450
9305412     CLOUTIER FAMILY PRACTICE, LLC             10 LIBERTY WAY           SUITE 10B     NIANTIC, CT
            06357
9305413     CLOUTIER, ROLAND C.         ADDRESS REDACTED
9305414     COACH TOURS         475 FEDERAL ROAD            BROOKFIELD, CT 06804
9305415     COLLEEN EGAN          ADDRESS REDACTED
9305417     COMCAST        1701 JFK BOULEVARD            PHILADELPHIA, PA 19103
9305416     COMCAST SPOTLIGHT           PO BOX 415949          BOSTON, MA 02241−5949
9305418     COMMERCIAL CARD SERVICES              PO BOX 1044         BRATTLEBORO, VT 05302−1044
9305419     COMMISSARIAT OF THE HOLY LAND               1400 QUINCY STREET, NE          WASHINGTON, DC
            20017
9305420     COMMITTEE ON DIVINE WORSHIP              PO BOX 96989         WASHINGTON, DC 20090−6989
9305421     COMMUITY NEWSPAPER CO.             PO BOX 845908         BOSTON, MA 02284
9305422     COMMUNITY OF HOPE           1649 ROUTE 12          SUITE 2       GALES FERRY, CT 06335
9305423     COMPUTERIZED ASSESSMENTS & LEARNING LLC                   1202 EAST 23RD STREET        SUITE
            D      LAWRENCE, KS 66046
9305424     CONGREGATION OF MARIAN FATHERS                 VERY REV. JOSEPH ROESCH           MIC, CONGREGATION
            OF MARIANS        VIA CORSICA 1         ROME 00198 ITALY
9305425     CONIGLIONE, RITA         ADDRESS REDACTED
9305426     CONN CATHOLIC PUBLIC AFFAIRS CONFERENCE                  134 FARMINGTON AVENUE           HARTFORD,
            CT 06105
9305427     CONNECTICUT BUSINESS SYSTEMS               PO BOX 788760         PHILADELPHIA, PA 19178−8760
9305428     CONNECTICUT CATHOLIC CONFERENCE                 134 FARMINGTON AVENUE            HARTFORD, CT
            06105
9305429     CONNECTICUT COLLEGE            PRINTING SERVICES            270 MOHEGAN SERVICES          NEW
            LONDON, CT 06320
9305430     CONNECTICUT TIGERS          DODD STADIUM             14 STOTT AVENUE          NORWICH, CT 06360
9305431     CONNELL, KATHERINE           ADDRESS REDACTED
          Case 21-20687      Doc 20-1      Filed 07/17/21      Entered 07/17/21 13:26:09           Page 5 of
                                                     22
9305432     CONNIE GILLIES       ADDRESS REDACTED
9305433     CONOVER, JIM       ADDRESS REDACTED
9305434     CONSTANT CONTACT          ATTN: ACCTS. PAYABLE              1601 TRAPELO ROAD         WALTHAM, MA
            02451
9305435     CONSTITUTION COACH, INC           260 WEST ST          BOLTON, CT 06043
9305436     CONTROLLED AIR, INC.        21 THOMPSON ROAD               BRANFORD, CT 06405
9305437     CONVERCENT, INC.        DEPT. CH 17050         PALATINE, IL 60055−7050
9305438     CONWAY & LONDREGAN, P.C.            38 HUNTINGTON ST            NEW LONDON, CT 06320
9305439     COONEY, SCULLY AND DOWLING              HARTFORD SQUARE NORTH              TEN COLUMBUS
            BLULEVARD        HARTFORD, CT 06106
9305440     COOPER O'BOYLE, DONNA−MARIE             PO BOX 773          6 LOIS LANE      NEW MILFORD, CT
            06776
9305441     COOPER RAY       1301 STAPLETON LANE              FLOWER MOUND, TX 75028
9305442     COPY CATS PRINTING        458 WILLIAMS STREET              NEW LONDON, CT 06320
9305443     CORBIN, JILLIAN      ADDRESS REDACTED
9305444     CORCORAN, KATHERINE          ADDRESS REDACTED
9305445     CORCORAN, THOMAS W.          ADDRESS REDACTED
9305446     CORE SOLUTIONS        85 BARROWS ROAD              UNION, CT 06076
9305447     CORNERTONE FOUNDATION             15 PROSPECT STREET            PO BOX 3      VERNON, CT
            06066−9998
9305448     CORPORATION OF THE SACRED HEART OF JESUS                 156 PROVIDENCE ST        PO BOX
            208      TAFTVILLE, CT 06380−0208
9305450     CORPUS CHRISTI CATHOLIC PARISH             61 CLUB ROAD          WINDHAM, CT 06280−1007
9305449     CORPUS CHRISTI CATHOLIC PARISH CORP               99 JACKSON ST.        WILLIMANTIC, CT
            06226−3077
9305451     CORRECTIONAL ENTERPRISES OF CT.             24 WOLCOTT HILL ROAD           WETHERSFIELD, CT
            06109
9305452     COTE, MOST REV. MICHAEL          ADDRESS REDACTED
9305453     COUPLE TO COUPLE LEAGUE INTL             4290 DELHI AVENUE           CINCINNATI, OH 45238
9305454     COVENANT HOUSE         460 WEST 41ST STREET             NEW YORK, NY 10036−6801
9305455     CRANBERRY POND FARM, L.L.C.           218 CRANBERRY POND ROAD              NORWICH, CT 06360
9305456     CREATIVE CATECHIST         PO BOX 6015          NEW LONDON, CT 06320
9305457     CROCKER, BARBARA          ADDRESS REDACTED
9305458     CROWNE PLAZA CROMWELL              4 SEBETHE DR           ATTN KRYSTAL
            KAPUSTINSKI       CROMWELL, CT 06416
9305459     CRYSTAL ROCK        1050 BUCKINGHAM ST              WATERTOWN, CT 06795
9305460     CT FIREFIGHTERS PIPES & DRUMS           PO BOX 1782          LITCHFIELD, CT 06759
9305461     CT MULTISPECIALTY GROUP−            PO BOX 587          ROCKY HILL, CT 06067
9305462     CT PARADE MARSHAL ASSOCIATION               PO BOX 440         MERIDEN, CT 06450
9305463     CT STRING TRIO       MS. JUNE INGRAM            352 PACKER ROAD          MYSTIC, CT 06355
9305464     CT. STATE COUNCIL KNIGHTS OF COLUMBUS                 JOHN L RUGGIERO, FDD        54 DEERFIELD
            DRIVE      GLASTONBURY, CT 06033−1446
9305465     CUERVO−LOZADA, JULIAN           ADDRESS REDACTED
9305466     CURRICULUM ASSOCIATES            PO BOX 4119          WOBURN, MA 01888−4119
9305467     CURTIS, SUSAN       ADDRESS REDACTED
9305468     CUSTOM 41 CATERERS LLC          41 TAME BUCK ROAD              WOLCOTT, CT 06716−3114
9305469     CWC       PO BOX 981015       BOSTON, MA 02298−1015
9305470     CYBER SAFETY CONSULTING            191 SUNSET AVENUE             GLEN ELLYN, IL 60137
9305471     CYO BRIDGEPORT CATHOLIC SCOUTING                CT YANKEE COUNCIL          PO BOX 32      MILFORD,
            CT 06460
9305472     D'AMELIO, KATHLEEN         ADDRESS REDACTED
9305473     DAN ALAIMO       ADDRESS REDACTED
9305474     DANIEL A. DILLON       ADDRESS REDACTED
9305475     DANIEL A. TWOMEY         ADDRESS REDACTED
9305476     DANIEL CHONG−JIMENEZ           ADDRESS REDACTED
9305477     DANIEL MIECZYNSKI         ADDRESS REDACTED
9305478     DAS COMPANIES        PO BOX 826587          PHILADELPHIA, PA 19182−6587
9305479     DATER SPECIALLTIES, INC.        JAMIEJOSLYN            514 CORNWALL AVENUE           CHESHIRE, CT
            06410
9305480     DATTCO, INC.      583 SOUTH STREET            NEW BRITAIN, CT 06051
9305482     DAUGHTER'S OF THE HOLY SPIRIT           HOLY SPIRIT PROVINCIAL HOUSE             72 CHURCH
            STREET       PUTNAM, CT 06260−1810
9305481     DAUGHTERS OF ST. PAUL         50 ST. PAUL'S AVENUE            BOSTON, MA 02130
9305483     DAVE ELWELL        ADDRESS REDACTED
9305484     DAVE HOSKINS        ADDRESS REDACTED
9305485     DAVID ALAN CATERING          ADDRESS REDACTED
9305486     DAVID F ZITA PHD       ADDRESS REDACTED
9305487     DAVID MIECZYNSKI         ADDRESS REDACTED
9305488     DAVID REYNOLDS         ADDRESS REDACTED
9305489     DAVID SANTOS        ADDRESS REDACTED
9305490     DAY ONE PUBLISHING         PO BOX 676          CHARLOTTE HALL, MD 20622
9305491     DDLC ENERGY        MEMBER HOP ENERGY, LLC                410 BANK STREET       NEW LONDON, CT
            06320
9305492     DEACON JORGE ESCALONA            243 ROUTE 164          PRESTON, CT 06365
9305493     DEACON OCTAVIO FLORES−CUADRA                11 BLUE BIRD ROAD          MIDDLETOWN, CT 06457
9305494     DEACON PIERRE DESILETS          89 WILKINSON STREET             PUTNAM, CT 06260
9305495     DEACON RICHARD LAPIERRE            25 POND STREET           OAKLAND, RI 02858
9305496     DEACON SCOTT BROWN           122 BURDICK DRIVE             CRANSTON, RI 02920
          Case 21-20687       Doc 20-1      Filed 07/17/21      Entered 07/17/21 13:26:09            Page 6 of
                                                      22
9305497     DEACON STEVEN DEMARTINO                ST. AUGUSTINE PARISH          381 NORTH HIGHLAND
            AVENUE        OSSINING, NY 10562
9305498     DEACON TONY DETJE           238 JEWETT AVENUE            BRIDGEPORT, CT 06606
9305499     DEACON WILLIAM MCGANN               12 NUGGETT HILL DRIVE           GALES FERRY, CT 06335
9305500     DEACON WILLIAM URBINE              2145 MADISON AVENUE            BETHLEHEM, PA 18107−4642
9305501     DEBORAH LYON          ADDRESS REDACTED
9305502     DECLAN WEIR PRODUCTIONS, INC.               233 POTEAT PL       FRANKLIN, TN 37064
9305503     DEF SERVICES GROUP, LTD            1171 VOLUNTOWN RD           GRISWOLD, CT 06351
9305504     DELIA MECHANICAL           23A KRUG ROAD            PRESTON, CT 06365
9305505     DELIA PLUMBING & HEATIG             23 A KRUG ROAD          PRESTON, CT 06365
9305506     DEMCO        PO BOX 8048         MADISON, WI 53708−8048
9305507     DENNIS F. SHEEHAN         ADDRESS REDACTED
9305508     DENNIS J. RILEY       ADDRESS REDACTED
9305509     DENNIS JAMES DORNER            ADDRESS REDACTED
9305510     DEPARTMENT OF MOTOR VEHICLES                 PO BOX 150456       HARTFORD, CT 06115−0456
9305511     DEPT. OF CODE ENFORCEMENT               WINDHAM TOWN HALL             979 MAIN
            STREET       WILLIMANTIC, CT 06226
9305512     DEPT. OF PUBLIC SAFETY           BUREAU OF BOILERS           1111 COUNTRY CLUB
            ROAD       MIDDLETOWN, CT 06457
9305513     DEPT. OF PUBLIC SAFETY           BUREAU OF ELEVATORS             1111 COUNTRY CLUB
            ROAD       MIDDLETOWN, CT 06457
9305514     DEREK BOCHER          ADDRESS REDACTED
9305515     DEREK JOLY        ADDRESS REDACTED
9305516     DESKUS, CHRISTOPHER           ADDRESS REDACTED
9305517     DEXYP       PO BOX 619009          DFW AIRPORT, TX 75261−9009
9305518     DFMC NATIONAL OFFICE            4727 E. BELL ROAD         SUITE 45−358       PHOENIX, AZ 85032
9305519     DHAREN BROCHERO            ADDRESS REDACTED
9305520     DIANA PEAKE        ADDRESS REDACTED
9305521     DIANA SADLON         ADDRESS REDACTED
9305522     DIANNA GAGNE LEMAY             ADDRESS REDACTED
9305523     DILLON, RYAN        ADDRESS REDACTED
9305524     DIME BANK        898 VETERANS MEMORIAL HIGHWAY                  SUITE 560      HAUPPAUGE, NY
            11788
9305525     DIOCESAN ADMINISTRATION CORP.                C/O DIOCESE OF PROVIDENCE          1 CATHEDRAL
            SQUARE        PROVIDENCE, RI 02903
9305526     DIOCESAN CEMETERY CORPORATION                  815 BOSWELL AVENUE          NORWICH, CT 06360
9305527     DIOCESAN FISCAL MANAGEMENT CONF                  3240 EAST UNION HILLS DR.        SUITE
            171     PHOENIX, AZ 85050
9305528     DIOCESAN SCHOOL OFFICE             25 OTIS STREET        NORWICH, CT 06350
9305529     DIOCESE OF BRIDGEPORT            OFFICE FOR EDUCATION            238 JEWETT
            AVENUE        BRIDGEPORT, CT 06606
9305530     DIOCESE OF BURLINGTON             55 JOY DRIVE, SO        BURLINGTON, CT 05403
9305531     DIOCESE OF FALL RIVER           450 HIGHLAND AVENUE            FALL RIVER, MA 02720
9305533     DIOCESE OF NORWICH           201 BROADWAY            NORWICH, CT 06360
9305532     DIOCESE OF NORWICH LAY PENSION ACCT                 201 BROADWAY          NORWICH, CT 06360
9305534     DIOCESE OF SPRINGFIELD MA.             PO BOX 1730       SPRINGFIELD, MA 01102
9305535     DIOCESE OF WORCESTER             49 ELM STREET         WORCESTER, MA 01610
9305536     DISC MAKERS        7905 N. ROUTE 130           PENNSAUKEN, NJ 08110
9305537     DISILVESTRO, SHARON           ADDRESS REDACTED
9305538     DITEWIG, WILLIAM         ADDRESS REDACTED
9305539     DIVINE WORD THEOLOGATE               5342 S UNIVERSITY AVENUE           CHICAGO, IL 60615
9305540     DOMAIN NAME REGISTRATION                DATA PROCESSING CENTERS            40 WALL ST. 28TH
            FLOORQ        NEW YORK, NY 10005−1304
9305541     DOMBROWSKI, ASHLEY             ADDRESS REDACTED
9305542     DOMINIC QUAGLIA, JR.         ADDRESS REDACTED
9305543     DON TRAHAN         ADDRESS REDACTED
9305544     DONALD TRAHAN           ADDRESS REDACTED
9305545     DONNA ANTONACCI           ADDRESS REDACTED
9305546     DONOHUE, MICHAEL T.           ADDRESS REDACTED
9305547     DONOHUE, MONSIGNOR MICHAEL T.                 ADDRESS REDACTED
9305548     DOUBLETREE HOTEL           5400 COMPUTER DRIVE             WESTBOROUGH, MA 01581
9305549     DOWNS, DAVID         ADDRESS REDACTED
9305550     DR. CORNELIO HONG          ADDRESS REDACTED
9305551     DR. EDWARD KUDEJ          ADDRESS REDACTED
9305552     DR. HOWARD KORN           ADDRESS REDACTED
9305553     DR. JUAN SANCHEZ         ADDRESS REDACTED
9305554     DR. MICHAEL M. DEREN           ADDRESS REDACTED
9305555     DR. SARAH WANNEMUEHLER                ADDRESS REDACTED
9305556     DRAWING BOARD PRINTING              101 E. NINTH STREET        WAYNESBORO, PA 17268
9305557     DRY BONES MUSIC, LLC           PO BOX 22359         NASHVILLE, TN 37202
9305558     DUBE TRAVEL         250 CENTER STREET            AUBURN, ME 04210
9305559     DUCASSE, JEAN C.        ONE MARSHALL CIRCLE              PEABODY, MA 01960
9305560     DUMB OX MINISTRIES          2020 DICKORY AVENUE             SUITE 202       HARAHAM, LA 70123
9305561     DUPESHOP LLC         8525 EDINBROOK CROSSING              SUITE 102C       BROOKLYN PARK, MN
            55443
9305562     DUPONT SYSTEMS, INC           76 HALCYON DRIVE           BRISTOL, CT 06010
9305563     DYNAMARK SECURITY CENTERS                33 SYLVAN STREET          WEST SPRINGFIELD, MA 01089
9305564     DYNAMARK SECURITY CENTERS, LLC                 375 OLD STAFFORD ROAD          TOLLAND, CT 06084
          Case 21-20687       Doc 20-1      Filed 07/17/21       Entered 07/17/21 13:26:09           Page 7 of
                                                      22
9305565     DZIALO, PICKETT & ALLEN, P.C.           148 BROAD STREET          MIDDLETOWN, CT 06457
9305566     DZIMIAN, THOMAS          ADDRESS REDACTED
9305567     EAGLE FENCE & GUARDRAIL             PO BOX 7077         PLAINVILLE, CT 06062
9305568     EARL R. CLARK        ADDRESS REDACTED
9305569     EAST CATHOLIC HIGH SCHOOL              115 NEW STATE ROAD           MANCHESTER, CT 06040−1898
9305570     EAST END SPORTING GOODS             PO BOX 447         11500 MAIN ROAD         MATTITUCK, NY
            11952
9305571     EASTERN CONNECTICUT SYMPHONY ORCHESTRA                     289 STATE ST       NEW LONDON, CT
            06320
9305572     EASTERN CT IMAGING PC RHOSP              PO BOX 939        WINDSOR, CT 06095−0939
9305573     EBREVIARY        PETER STUYVESANT STATION                PO BOX 1407        NEW YORK, NY
            10009−8903
9305574     ED CRAMER         ADDRESS REDACTED
9305575     EDLINE, LLC D/B/A BLACKBOARD ENGAGE                 PO BOX 06290       CHICAGO, IL 60606
9305576     EDPM ADVISORY SERVICES             10 BAY SHORE AVENUE            STE. 5414      BAY SHORE, NY
            11706
9305577     EDUCATION WEEK           PO BOX 3005          LANGHORNE, PA 19047−9604
9305578     EDWARD BRADLEY            ADDRESS REDACTED
9305579     EDWARD HALL          ADDRESS REDACTED
9305580     EDWIN F. KALMUS         ADDRESS REDACTED
9305581     EGBERT, MELISSA         ADDRESS REDACTED
9305582     ELAINE CHOCARIA          ADDRESS REDACTED
9305583     ELAINE M. SWEENEY           ADDRESS REDACTED
9305584     ELHN BADGE & COIN MFG. CO.            PO BOX 415         CANTON, CT 06019
9305585     ELHN BADGE & EMBLEM DESIGN               PO BOX 415         CANTON, CT 06019
9305586     ELITE PLUMBING SERVICES            86 WHIPPOORWILL HOLLOW ROAD                LOT B      FRANKLIN, CT
            06254
9305587     ELIZABETH ADAMS           ADDRESS REDACTED
9305588     ELIZABETH BARRA          ADDRESS REDACTED
9305589     ELIZABETH F. LOFTUS, PH.D.          ADDRESS REDACTED
9305590     ELLINGTON PRINTERY           ADDRESS REDACTED
9305591     ELLIS, JEFFREY R       ADDRESS REDACTED
9305592     EMPLOYER'S REFERENCE SOURCE, INC.               PO BOX 7019        PROSPECT, CT 06712
9305593     EMPOWER LEADERSHIP SPORTS ADVENTURE CTR                    PO BOX 2341       MIDDLETOWN, CT
            06457
9305594     ENDERS ISLAND         PO BOX 399          MYSTIC, CT 06355
9305595     ENGAGE SOFTWARE            11780 MANCHESTER ROAD              SUITE 207      ST. LOUIS, MO 63131
9305596     ENGINEER, PC        146 WYLLYS ST           HARTFORD, CT 06106
9305597     ERIN M. KONICKI        ADDRESS REDACTED
9305598     ESCALONA, JORGE          ADDRESS REDACTED
9305599     ESTATE OF VINCENT STEPHENS, MD               127 VERNON RD         BOLTON, CT 06043
9305600     EUGENE WARNER           ADDRESS REDACTED
9305601     EVERGREEN PROPERTIES            295 LEBANON ROAD             NORTH FRANKLIN, CT 06254
9305602     EVERSOUCE         48 TOLLAND STAGE RD              TOLLAND, CT 06084
9305603     EVERSOURCE (ELECTRICITY)            PO BOX 56002          BOSTON, MA 02205−6004
9305604     EVERSOURCE (GAS)          PO BOX 56004          BOSTON, MA 02205−6004
9305605     EVERSOURCE ENERGY            107 SELDEN STREET            BERLIN, CT 06037
9305606     EXTREME PLUMBING & HEATING                PO BOX 66        MILLDALE, CT 06467
9305607     EXXON MOBIL         PO BOX 78001          PHOENIX, AZ 85062−8001
9305608     F. WILLIAM BROWN, LLC          ADDRESS REDACTED
9305609     FACTS MANAGEMENT COMPANY                 121 S 13TH ST        STE 301     LINCOLN, NE 68508
9305610     FAITH CATHOLIC         FAITH CATHOLIC            1500 E SAGINAW STREET          LANSING, MI
            48906
9305611     FALL RIVER DIOCESE CATHOLIC COMMITTEE                  C/O SUSAN ROGERS         880 BAY
            STREET        TAUNTON, MA 02780
9305612     FALLON & WILKINSON, LLC            32 BUSHNELL HOLLOW ROAD              BALTIC, CT 06330
9305613     FALLON MOVING          COMMERICAL MOVING SERVICES                 800 MARSHALL PHELPS ROAD, BLDG
            #3      WINDSOR, CT 06095
9305614     FAMILY PIZZA RESTUARANT             296 S. MAIN STREET          COLCHESTER, CT 06415
9305615     FAMILY UPHOLSTERY, INC.           253 BOSTON POST ROAD             PO BOX 310       EAST LYME, CT
            06333
9305616     FARRELL, MARIE         ADDRESS REDACTED
9305617     FEDERATION OF DIOCESAN LITURGICAL                 415 MICHIGAN AVENUE          SUITE
            70      WASHINGTON, DC 20017
9305618     FEDEX        PO BOX 371461        PITTSBURGH, PA 15250−7461
9305619     FEENY, CHRISTOPHER           ADDRESS REDACTED
9305620     FIDELITY CHARITABLE GIFT FUND              PO BOX 770001        CINCINNATI, OH 45277−0053
9305622     FIORE'S PIZZERIA       314 FLAT ROCK PL            WESTBROOK, CT 06498−3513
9305621     FIORE, JR., HENRY       ADDRESS REDACTED
9305623     FIRE PROTECTION SPECIALISTS, LLC             40−1 RIVER STREET         PO BOX 1077       OLD
            SAYBROOK, CT 06475
9305624     FIS      PAYMENT SERVICES DIV.             1200 CORPORATE DR. SUITE 300         BIRMINGHAM, AL
            35242
9305625     FLANAGAN ASSOCIATES            12 PECK ST          NORTH HAVEN, CT 06473
9305626     FLANDERS FISH MARKET            22 CHESTERFIELD ROAD             EAST LYME, CT 06333
9305627     FLANDERS, TOM         ADDRESS REDACTED
9305628     FLOOR COVERING SHOP, INC.            385 CENTRAL AVENUE            NORWICH, CT 06360
9305629     FLYNN, REV WILLIAM           ADDRESS REDACTED
          Case 21-20687      Doc 20-1      Filed 07/17/21       Entered 07/17/21 13:26:09          Page 8 of
                                                     22
9305630     FOCUS       603 PARK POINT DRIVE           SUITE 200        GOLDEN, CO 80401−5787
9305631     FORESITE TECHNOLOGIES INC            99 EAST RIVER DRIVE          7TH FLOOR        EAST HARTFORD,
            CT 06108
9305632     FOSTER, GINA       ADDRESS REDACTED
9305633     FRANCISCAN MONASTERY USA INC               1400 QUINCY ST NE          WASHINGTON, DC 20017
9305634     FRANCISCAN SISTERS OF THE EUCHARIST               275 FINCH AVENUE          MERIDEN, CT 06451
9305635     FRANCOIS, JACLYN         ADDRESS REDACTED
9305636     FRANK MALETZ          ADDRESS REDACTED
9305637     FRAZIER, HERMAN          ADDRESS REDACTED
9305638     FRED F. WALTZ COMPANY            97 INDUSTRIAL DR           NORTH SMITHFIELD, RI 02896
9305639     FRIESS, SANDY        ADDRESS REDACTED
9305641     FRONTIER        PO BOX 740407        CINNCINNATI, OH 45274−0407
9305640     FRONTIER COMMUNICATIONS              19 JOHN STREET          MIDDLETOWN, NY 10940
9305642     FRONTLINE TECHNOLOGIES GROUP LLC                PO BOX 780577        PHILADELPHIA, PA
            19178−0577
9305643     FULTON, TRINA        ADDRESS REDACTED
9305644     GALVIN, GREGORY          ADDRESS REDACTED
9305645     GANO'S POWER EQUIPMENT             ROUTE 16         COLCHESTER, CT 06415
9305646     GARDINER, SUSAN          ADDRESS REDACTED
9305647     GARY KIRSCH        ADDRESS REDACTED
9305648     GATEHOUSE MEDIA           PO BOX 845908         BOSTON, MA 02284−5908
9305649     GEMMA MORAN UNITED WAY               PO BOX 429         374 BROAD STREET         NEW LONDON, CT
            06320
9305650     GENERAL EQUITIES INC.         PO BOX 7318         KENSINGTON, CT 06037
9305651     GERALD SHAW          ADDRESS REDACTED
9305652     GERALD ZIMMERMAN            ADDRESS REDACTED
9305653     GIA PUBLICATIONS         7404 S MASON AVENUE             CHICAGO, IL 60638
9305654     GIANNETTI, KIMBERLY          ADDRESS REDACTED
9305655     GIGNAC, WAYNE D          ADDRESS REDACTED
9305656     GILL, DR., AMARJEET        ADDRESS REDACTED
9305657     GILL, PETER       ADDRESS REDACTED
9305658     GILL, REVEREND MICHAEL J.           ADDRESS REDACTED
9305659     GIUSEPPES CATERING LLC           1593 NORWICH NL TURNPIKE             UNCASVILLE, CT 06382
9305660     GLANKLER BROWN, PLLC            ATTN ACCOUNTS RECEIVABLE                1700 ONE COMMERCE
            SQUARE        MEMPHIS, TN 38103
9305661     GLAUDE, JESSE N        ADDRESS REDACTED
9305662     GLOBAL INSPIRATIONS, LLC           PO BOX 184        NORWICH, CT 06360
9305663     GLOVE NATION         636 LONG POINT ROAD            SUITE G120        MT. PLEASANT, SC 29464
9305664     GORDON'S YELLOW FRONT WINE & LIQUORS                 177 COLMAN STREET          NEW LONDON, CT
            06320
9305665     GOTTIER       PO BOX 1000         ROCKVILLE, CT 06066−1000
9305666     GOWRIE GROUP          PO BOX 1212        WESTBROOK, CT 06498
9305667     GRADER TROPHY & AWARDS              561 W MAIN ST          UNIT 2      NORWICH, CT 06360
9305668     GRANITE CITY ELECTRIC SUPPLY CO.             PO BOX 213        BRATTLEBORO, VT 05302−0213
9305669     GRAY WOLF WASTE SERVICE, LLC              24 ROUTE 2        PRESTON, CT 06365
9305670     GREENTREE, LLC         17 LEDGEWOOD CT.            NORWICH, CT 06360
9305671     GREGG KELLY         ADDRESS REDACTED
9305672     GREGORY GANNOTTI           ADDRESS REDACTED
9305673     GREY WOLF WASTE SERVICE, LLC             24 ROUTE 2         PRESTON, CT 06365
9305674     GUERRINI, PATRICK E         ADDRESS REDACTED
9305675     GUEST COMMUNICATIONS CORP               15009 W 101ST TERRACE          SHAWNEE MISSION, KS
            66215
9305676     GUILMARTIN, DIPIRO & SOKOLOWSKI, LLC               505 MAIN ST        MIDDLETOWN, CT 06457
9305677     GULEMO PRINTERS          2 BIRCH ST         WILLIMANTIC, CT 0'6226
9305678     GURNEY'S NEWPORT RESORT & MARINA                1 GOAT ISLAND          NEWPORT, RI 02840
9305679     HABITAT FOR HUMANITY OF SOUTHEASTERN CT                   ATTN: AMANDA DUNTZ          377 BROAD
            STREET       NEW LONDON, CT 06320
9305680     HAITIAN HEALTH FOUNDATION              97 SHERMAN ST.         NORWICH, CT 06360
9305681     HAL FARRINGTON          ADDRESS REDACTED
9305682     HALL COMMUNICATIONS             40 CUPRAK RD          NORWICH, CT 06360
9305683     HANOVER INSURANCE CO.            440 LINCOLN STREET           WORCESTER, MA 01653−0002
9305684     HANRAHAN, ANNETTE            ADDRESS REDACTED
9305685     HARRIS CONNECT LLC           ACCT RECEIVABLE            1511 RT 22, SUITE 25C      BREWSTER, NY
            10509
9305686     HARRIS, HEATHER         ADDRESS REDACTED
9305687     HATHAWAY, TIMOTHY            ADDRESS REDACTED
9305688     HAYES, ROBERT P.        ADDRESS REDACTED
9305689     HAZ−PROS, INC.        125−A BROOK ST.         WEST HARTFORD, CT 06110
9305690     HEALEY, REV. BERNARD           ADDRESS REDACTED
9305691     HEALTHSCOPE         27 CORPORATE HILL DRIVE              LITTLE ROCK, AR 72205
9305692     HEATHER SCHLINK          ADDRESS REDACTED
9305693     HENDEY, LISA        ADDRESS REDACTED
9305694     HG GARAGE DOOR SERVICE, LLC             195 PLEASURE HILL RD           NORTH FRANKLIN, CT
            06254
9305695     HICKEY, DON        ADDRESS REDACTED
9305696     HILLYARD − CONNECTICUT            PO BOX 801918          KANSAS CITY, MO 64180−1918
9305697     HILTON, JACARI        ADDRESS REDACTED
9305698     HIRE RIGHT SOLUTIONS, INC          PO BOX 847783          DALLAS, TX 75284−77833
          Case 21-20687       Doc 20-1       Filed 07/17/21       Entered 07/17/21 13:26:09            Page 9 of
                                                       22
9305699     HIS & HERS PAINTING CT             449 GLEN STREET           NEW BRITAIN, CT 06051
9305700     HISTORY EDUCATION             102 E. WASHINGTON ST.              CLARINDA, IA 51632
9305701     HOCON GAS, INC.          20 RAILROAD HILL STREET               WATERBURY, CT 06708
9305702     HOISL, ANDREA          ADDRESS REDACTED
9305703     HOLIDAY INN         10 LAURA BLVD              NORWICH, CT 06360
9305704     HOLLY MORIN          ADDRESS REDACTED
9305705     HOLY FAMILY HOME & SHELTER                  88 JACKSON ST          WILLIMANTIC, CT 06226
9305706     HOME DEPOT          DEPT. 32−2505296503            PO BOX 78047        PHOENIX, AZ 85062−8047
9305707     HOME TEAM SUPPLY, L.L.C              749 SAYBROOK ROAD              MIDDLETOWN, CT 06457
9305708     HONORA NOLTY           RENEW INTERNATIONAL                  1232 GEORGE ST.       PLAINFIELD, CT
            07062
9305709     HOSMER, ERIC         ADDRESS REDACTED
9305710     HOUGHTON MIFFLIN HARCOURT                   14046 COLLECTIONS CENTER DRIVE            CHICAGO, IL
            60693
9305711     HOWARD HOWARTH              ADDRESS REDACTED
9305712     HPC FOODSERVICE            DEPT NO.385           PO BOX 150473        HARTFORD, CT 06115−0473
9305713     HUFFER, KAREN          ADDRESS REDACTED
9305714     HYGENIX, INC DBA           49 WOODSIDE STREET              STAMFORD, CT 06902
9305735     I−SAFE, INC.      5900 PASTEUR COURT               STE. 100        CARLSBAD, CA 92008
9305715     ICE MILLER LLP         ONE AMERICAN SQUARE                 SUITE 2900       INDIANAPOLIS, IN
            46282−0200
9305716     ICE RINK EATERY          17 WAWECUS HILL ROAD                NORWICH, CT 06360
9305717     IDCSERVCO BUSINESS SERVICES                 PO BOX 1925         CULVER CITY, CA 90232−1925
9305718     IHSP−DIAPER BANK OF NECT               51−53 GROVE STREET            PUTNAM, CT 06260
9305719     IKE NDOLO BAND LLC             33 E ALAMEDA DR             TEMPE, AZ 85282
9305720     IMPERIAL ROOM           34 FURNACE STREET              PO BOX 505        DANIELSON, CT 06239
9305721     INDEPENDENT BUILDING LLC                11 PORACH ROAD             UNCASVILLE, CT 06382
9305722     INFOSHRED         3 CRAFTSMAN RD               EAST WINDSOR, CT 06088−9685
9305723     INLIGHT PROFESSIONAL COUNSELING SERVICES                     70 COTTAGE STREET         DANIELSON, CT
            06239
9305724     INNOVATIVE PRODUCTS               608 RIVER ROAD           LISBON, CT 06351
9305725     INSTANTWHIP          1535 N CICERO AVE             CHICAGO, IL 60651
9305726     INSTITUTE ON RELIGIOUS LIFE              PO BOX 7500          LIBERTYVILLE, IL 60048−7500
9305727     INTEGRATED SECURITY SOLUTIONS, INC                  388 BUTLERTOWN RD           OAKDALE, CT 06370
9305728     INTERFAITH HUMAN SERVICES OF PUTNAM                     53 GROVE ST        PUTNAM, CT 06260
9305729     INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION                2970 MARKET
            ST       MAIL STOP 5 Q30 133           PHILADELPHIA, PA 19104−5016
9305730     INTERNAL REVENUE SERVICE                OGDEN, UT 84201−0038
9305731     INTROVIGNE, REVEREND RAYMOND                    ADDRESS REDACTED
9305732     IONIC TURBO PRO           PO BOX 9169           VAN NOYS, CA 91409
9305733     IRENE'S FAMILY RESTAURANT                58 TOWN STREET            NORWICHTOWN, CT 06360
9305734     IRVING, REVEREND FRED              301 BUDDINGRON RD #35             GROTON, CT 06360
9305737     IT'S ABOUT TIME PRODUCTIONS                125C SCHOOL STREET           NORWICH, CT 06360
9305736     ITALIA & LEMP, INC.         SIX CENTRAL ROW              3RD FLOOR         HARTFORD, CT 06103
9305738     IVES BROTHERS          1244 REAR MAIN ST.            WILLIMANTIC, CT 06226
9305739     J & J FLOORING        PO BOX 18           SCOTLAND, CT 06264
9305740     J. ALEXANDER BODKIN, MD               115 MILL STREET           BELMONT, MA 02478
9305741     JACOB TROY         548 PUMPKIN HILL ROAD               LEDYARD, CT 06339
9305742     JAKE'S MOWIN' & MORE             166 EASTFORD ROAD              ASHFORD, CT 06278
9305743     JAMES A. DOHERTY, INC.            1416 PENN AVENUE             PO BOX 182      SCRANTON, PA 18509
9305744     JANE O'FRIEL        ADDRESS REDACTED
9305745     JANIK, MONSIGNOR LESZEK               ADDRESS REDACTED
9305746     JANNEY MONTGOMERY SCOTT, LLC                    CAPITAL WEALTH ADVISORS            ATTN: NED
            MANUAL         15 N. MAIN STREET, SUITE 300              WEST HARTFORD, CT 06107
9305747     JASMIN, MARIANNE            ADDRESS REDACTED
9305748     JASON BAKOULIS           ADDRESS REDACTED
9305749     JASON W. DERAMO            ADDRESS REDACTED
9305750     JAYNE DOUGHERTY             ADDRESS REDACTED
9305751     JCDPU ELECTRIC          9 EAST MAIN STREET              JEWETT CITY, CT 06351
9305752     JEAN WILCZYNSKI            ADDRESS REDACTED
9305753     JEANNE BONIN          ADDRESS REDACTED
9305754     JED GIBBONS DESIGN            1455 N. SANDBURG TERRACE STE               1501      CHICAGO, IL 60610
9305755     JEFFREY R. MCCALL           ADDRESS REDACTED
9305756     JENN LEE DESIGN          225 NEW LONDON TURNPIKE                  RICHMOND, RI 02898
9305757     JENNIFER VASTERLING             ADDRESS REDACTED
9305758     JENNY BREWSTER            ADDRESS REDACTED
9305759     JEROME MAYES           ADDRESS REDACTED
9305760     JERRY'S APPLIANCE INC.            297 CENTRAL AVE            NORWICH, CT 06360
9305761     JESSICA M. SCHLASK           ADDRESS REDACTED
9305762     JEWETT CITY DEPT OF PUBLIC UTILITIES                9 E MAIN ST        JEWETT CITY, CT 06351
9305763     JHU PRESS       PO BOX 19966            BALTIMORE, MD 21211−0966
9305764     JIMENEZ, DEBRA          ADDRESS REDACTED
9305765     JOAN COOK         ADDRESS REDACTED
9305766     JOAN PAGLIUSO          ADDRESS REDACTED
9305767     JOAN PALMER          ADDRESS REDACTED
9305768     JOANN SHINE         ADDRESS REDACTED
9305769     JOE D'S PIZZA       37 MAIN STREET             JEWETT CITY, CT 06351
9305770     JOHN B ANGOTTI          ADDRESS REDACTED
      Case 21-20687       Doc 20-1      Filed 07/17/21      Entered 07/17/21 13:26:09          Page 10 of
                                                   22
9305771   JOHN BANKER          ADDRESS REDACTED
9305772   JOHN CAMPBELL           ADDRESS REDACTED
9305773   JOHN D. STIEFEL, III       ADDRESS REDACTED
9305774   JOHN JOHNSON ART           PO BOX 123        COLLINSVILLE, CT 06022
9305775   JOHN K. LEECOCK          ADDRESS REDACTED
9305776   JOHNSON, CINDY          ADDRESS REDACTED
9305777   JOHNSON, MARK           ADDRESS REDACTED
9305778   JOHNSON, MICHAEL DAVID             ADDRESS REDACTED
9305779   JORGE LATORRE          ADDRESS REDACTED
9305780   JOSEPH GERVAIS          ADDRESS REDACTED
9305781   JOSEPHINNUM DIACONATE INSTITUTE               7625 NORTH HIGH STREET         COLUMBUS, OH
          43235
9305782   JUDY PAPPAGALLO            ADDRESS REDACTED
9305783   JULIA GERMANAKOS            ADDRESS REDACTED
9305784   JUNE GETCHIUS          ADDRESS REDACTED
9305785   K&H TOOL RENTAL, LLC            1221 NORWICH ROAD          PLAINFIELD, CT 06374
9305786   KANDRA, GREGORY J            ADDRESS REDACTED
9305787   KAREN HOPENWASSER, MD              325 WEST 86TH ST. #1B       NEW YORK, NY 10024
9305788   KATHE OUELLETTE            ADDRESS REDACTED
9305789   KATHERINE CORCORAN             ADDRESS REDACTED
9305790   KATHERINE KING           ADDRESS REDACTED
9305791   KATHLEEN AVERY            ADDRESS REDACTED
9305792   KATHLEEN E. GARNET, PH.D.           COONEY, SCULLY AND DOWLING             10 COLUMBUS
          BOULEVARD          HARTFORD, CT 06106
9305793   KATHRIN DZIMIAN           ADDRESS REDACTED
9305794   KATHY GAITO          ADDRESS REDACTED
9305795   KEAST, PETER         ADDRESS REDACTED
9305796   KEITH'S APPLIANCE          320 W. THAMES STREET          ROUTE 32       NORWICH, CT 06360
9305797   KELLOGG & SOVEREIGN CONSULTING                1101 S STADIUM DR.       ADA, OK 74820
9305798   KELLY WATKINS           ADDRESS REDACTED
9305799   KELLY, KATHLEEN           ADDRESS REDACTED
9305800   KELSEY DOHERTY            ADDRESS REDACTED
9305801   KEN TEDESCHI          ADDRESS REDACTED
9305802   KENDZIA, MARY CAROL             ADDRESS REDACTED
9305803   KENNEDY, MOST REV. ARTHUR L.              ADDRESS REDACTED
9305804   KENNEDY−PERKINS OPTICIANS              80 WHITNEY AVE         80 WHITNEY AVE, CT 06510
9305805   KENNETH LEE          ADDRESS REDACTED
9305806   KEVIN REGAN          ADDRESS REDACTED
9305807   KEYBANK        PO BOX 94831          CLEVELAND, OH 44101−4831
9305808   KHOI TON       ADDRESS REDACTED
9305809   KINCY, KIM       ADDRESS REDACTED
9305810   KINGSTON, GAIL A          ADDRESS REDACTED
9305811   KISSINGER, BRIAN          ADDRESS REDACTED
9305812   KLANCY MARTIN           ADDRESS REDACTED
9305813   KLEEMANN SERVICE CENTER              401 N MAIN ST       401 N MAIN ST, CT 06360
9305814   KLEEMANN SERVICE CENTER              401 NORTH MAIN STREET          NORWICH, CT 06360
9305815   KONOPKA, REVEREND EDWARD M.                ADDRESS REDACTED
9305816   KORENKIEWICZ, DONALD             ADDRESS REDACTED
9305817   KOWALSKY, JEANNE            ADDRESS REDACTED
9305818   KRAMER, NICOLE           ADDRESS REDACTED
9305819   LAFLAMME, NORMAND J             ADDRESS REDACTED
9305820   LAMPHERE, DANIEL           ADDRESS REDACTED
9305821   LANGEVIN, PETER          ADDRESS REDACTED
9305822   LANTERN LIGHT MINISTRIES            SISTERS OF THE PRESENTATION           1802 TULANE
          AVENUE        NEW ORLEANS, LA 70112
9305823   LAPORTE, CARL          ADDRESS REDACTED
9305824   LARACY PSYCHOTHERAPY, LLC               6917 ARLINGTON ROAD          SUITE 303     BETHESDA, MD
          20814
9305825   LAROCQUE, REV MSGR RICHARD P.              ADDRESS REDACTED
9305826   LARRY GAREAU           ADDRESS REDACTED
9305827   LAVERNE BERTIN           ADDRESS REDACTED
9305828   LAWN CARE ETC.          149 KRUG ROAD          PRESTON, CT 06365
9305829   LAWN SCIENCE          766 CT−32        NORTH FRANKLIN, CT 06254
9305830   LAWRENCE−HAWLEY, DAVID               ADDRESS REDACTED
9305831   LEE ROESSLER MUSIC           557 POPLAR THICKET ROAD           ALEXANDRIA, KY 41001
9305832   LEE−VILLARREAL, LYDIA            ADDRESS REDACTED
9305833   LEONA GAGNON           ADDRESS REDACTED
9305834   LESLIE M. LOTHSTEIN, P.H. D.         ADDRESS REDACTED
9305835   LETTER CONCEPTS, INC           33 MASSIRIO DR         BERLIN, CT 06037
9305836   LIBERTY INC.       426 EAST MAIN STREET           NORWICH, CT 06360
9305837   LIBERTY RENTALS PARTY CENTER               1174 KINGSTOWN ROAD          PEACE DALE, RI 02883
9305839   LIFE      112 MELAINE LANE           COLCHESTER, CT 06415
9305838   LIFE TEEN INC        6105 BLUE STONE ROAD           SUITE B      ATLANTA, GA 30328
9305840   LIFT MINISTRIES        10 GRANITE STREET          DEDHAM, MA 02026
9305841   LIGHTEN UP! MINISTRIES, LLC           PO BOX 88166       COLORADO SPRINGS, CO 80908
9305842   LIGHTHOUSE SERVICES, LLC            1710 WALTON ROAD          SUITE 204      BLUE BELL, PA
          19422
9305843   LILLIAN GLENNON           ADDRESS REDACTED
      Case 21-20687        Doc 20-1      Filed 07/17/21       Entered 07/17/21 13:26:09            Page 11 of
                                                    22
9305844   LILLIAN JEZNACH         ADDRESS REDACTED
9305845   LIMKEMANN, ELIZABETH              ADDRESS REDACTED
9305846   LINDA GERLIP        ADDRESS REDACTED
9305847   LINDA HAYES        ADDRESS REDACTED
9305848   LINDA NORTON         ADDRESS REDACTED
9305849   LISA COLLISON        ADDRESS REDACTED
9305850   LISA HENDEY        ADDRESS REDACTED
9305851   LISBON FIRE DEPARTMENT              7 NEWENT ROAD           LISBON, CT 06351
9305852   LITIGATION PARTIES 1−51           PATRICK TOMASIEWICZ, ESQ.             FAZZANO & TOMASIEWICZ,
          LLC      96 OAK STREET           HARTFORD, CT 06106
9305853   LITIGATION PARTIES 52−55           KELLY E. REARDON, ESQ            THE REARDON LAW FIRM,
          P.C.     160 HEMPSTEAD ST             NEW LONDON, CT 06320
9305854   LITIGATION PARTIES 57−59           JOY A. BERSHTEIN, ESQ.          BERSHSTEIN, BERSHSTEIN &
          BERSHSTEIN        1188 DIXWELL AVENUE                HAMDEN, CT 06514−4791
9305855   LITIGATION PARTY 56          FRANK C. BARTLETT, JR            BARTLETT LEGAL GROUP LLC         36
          WALLINGFORD ROAD             CHESHIRE, CT 06410
9305856   LITURGY TRAINING PUBLICATIONS                3949 S RACINE AVE        CHICAGO, IL 60609
9305857   LIVE SOUND BOSTON            PO BOX 295          WINDHAM, CT 06280
9305858   LOEWS CORONADO BAY              4000 LOEWS CORONADO BAY RD                CORONADO, CA 92118
9305859   LONG ISLAND CATHOLIC             PO BOX 9000          ROOSEVELT, NY 11575−9000
9305860   LORD PROPERTIES          ATTN JEFF LORD             241 MAIN STREET        NORWICH, CT 06360
9305861   LORI'S DELI/LORI POUNCH           31 TOWN ST           NORWICH, CT 06360
9305862   LOUISE LAMOTHE           ADDRESS REDACTED
9305863   LOWNEY, DR. JEREMIAH J.           ADDRESS REDACTED
9305864   LOYOLA PRESS         3441 N ASHLAND AVE               CHICAGO, IL 60657
9305865   LUKE MURPHY          ADDRESS REDACTED
9305866   LYNN M. WILSON         ADDRESS REDACTED
9305867   LYNNE C. SITTON        ADDRESS REDACTED
9305868   M. WALENTA ENTERPRISES, LLC               290 BLACK HILL RD         PLAINFIELD, CT 06374−1450
9305869   MACK'S CATERING           773 QUINEBAUG RD             QUINEBAUG, CT 06262
9305870   MACKY LLC        5218 E TRUMAN RD, KANSAS CITY, MO 64127                 KANSAS CITY, MO 64127
9305871   MAD SCIENCE        1404 BARNUM AVE               #2      STRATFORD, CT 06614
9305872   MADISON FLOWER GARDEN CENTER                   376 DURHAM ROAD           MADISON, CT 06355
9305873   MAGEE−CORVO, LISA            ADDRESS REDACTED
9305874   MAHONEY SABOL & CO., LLP              213 COURT ST         MIDDLETOWN, CT 06457
9305875   MAHONEY, MARY ELLEN              ADDRESS REDACTED
9305876   MAJKOWSKI, JR., EDWARD JON              ADDRESS REDACTED
9305877   MALTA, INC.       210 BROADWAY              CAMBRIDGE, MA 02139
9305878   MAPLE PRINT SERVICES            39−1/2 WEDGEWOOD DRIVE              BOX 199     JEWETT CITY, CT
          06351
9305879   MAPLELEAF PROMOTIONS               2916 WALDEN AVENUE            SUITE 400     DEPEW, NY
          14043−2610
9305880   MARC BENJAMIN          ADDRESS REDACTED
9305881   MARIA DICKSON          ADDRESS REDACTED
9305882   MARIE JOSEPH SPIRITUAL CENTER               10 EVANS ROAD          BIDDLEFORD, ME 04005
9305883   MARIE W YNN         ADDRESS REDACTED
9305884   MARK AZZARA          ADDRESS REDACTED
9305885   MARK O'NEILL        ADDRESS REDACTED
9305886   MARK ROSZCZEWSKI             ADDRESS REDACTED
9305887   MARSAL STUDIOS           1587 BOSTON POST ROAD             B5       WESTBROOK, CT 06498
9305888   MARSHALL RAND PUBLISHING                PO BOX 1849        ROYAL OAK, MI 48068
9305889   MARTIN HOUSE         ROUTE 12           PO BOX 857        NORWICH, CT 06360
9305890   MARTIN, KELLY         ADDRESS REDACTED
9305891   MARTIN, REVEREND PATRICK               ADDRESS REDACTED
9305892   MARY ANN LIEBERT PUBISHER INCORPORATED                    140 HUGUENOT STREET THIRD
          FLOOR       NEW ROCHELLE, NY 10801
9305893   MARY ANNE STEWART              ADDRESS REDACTED
9305894   MARY BETH LEE         ADDRESS REDACTED
9305895   MARY ELLEN MAHONEY               ADDRESS REDACTED
9305896   MARY HOTKOWSKI             ADDRESS REDACTED
9305897   MARY JANE KREBBS            ADDRESS REDACTED
9305898   MARY JO TUNISON           ADDRESS REDACTED
9305899   MARY ROSE MEADE            ADDRESS REDACTED
9305900   MARY SCHIANO          ADDRESS REDACTED
9305901   MARY TAURO         ADDRESS REDACTED
9305902   MARY THEADORE           ADDRESS REDACTED
9305903   MARY TUNISON          ADDRESS REDACTED
9305904   MARYANNE LEONE             ADDRESS REDACTED
9305905   MARYLOU GANNOTTI             ADDRESS REDACTED
9305906   MASSACHUSETTS GENERAL PHYSICIANS                    4TH AVE      BOSTON, MA 02129
9305907   MASTERCRAFT CONSTRUCTION                 125 HUNTERS AVENUE           TAFTVILLE, CT 06380
9305908   MASTERCRAFT FENCE             125 HUNTERS AVENUE             TAFTVILLE, CT 06380
9305909   MATHEW JOHNSON             ADDRESS REDACTED
9305910   MATT MCDONALD            ADDRESS REDACTED
9305911   MATTHEW T. O'BRIEN           ADDRESS REDACTED
9305912   MATTHEWS CATERING COMPANY LLC                    15 MAIN ST      PLAINFIELD, CT 06374
9305913   MAUS & SON, INC         628 TOWN ST           MOODUS, CT 06469
9305914   MAXWELL, BRIAN           ADDRESS REDACTED
      Case 21-20687        Doc 20-1     Filed 07/17/21      Entered 07/17/21 13:26:09           Page 12 of
                                                   22
9305915   MAYES, JEROME        ADDRESS REDACTED
9305916   MCBRIDE WAYSIDE CARPET CO.             3153 BERLIN TURNPIKE          NEWINGTON, CT 06111
9305917   MCCLINTOCK ROOFING           1142 WINDHAM ROAD             SOUTH WINDHAM, CT 06266
9305918   MCCONAGHY, REV. THOMAS             ADDRESS REDACTED
9305919   MCDONALD, MATT          ADDRESS REDACTED
9305920   MCENTEE, AMY S.       ADDRESS REDACTED
9305921   MCGANN, III, WILLIAM H.        12 NUGGET HILL DRIVE           GALES FERRY, CT 06335
9305922   MCGRAIL, REVEREND CHARLES              ADDRESS REDACTED
9305923   MCKENNA'S FLOWERS & PLANTS              520 BOSWELL AVE          NORWICH, CT 06360
9305924   MCLAUGHLIN, MARY−JO            ADDRESS REDACTED
9305925   MCLINDEN, BRIAN        ADDRESS REDACTED
9305926   MCNULTY, REVEREND WILLIAM J.              ADDRESS REDACTED
9305927   MDK MECHANICAL, LLC           102 ROUTE 32         NORTH FRANKLIN, CT 06254
9305928   MEDCONN        PO BOX 359         2049 SILAS DEANE HIGHWAY #3−5            ROCKY HILL, CT
          06067
9305929   MELESSA EGHERT         ADDRESS REDACTED
9305930   MELISSA A. MONTANARI          ADDRESS REDACTED
9305931   MERCIERI, REV DENNIS J.        ADDRESS REDACTED
9305932   MERCIFUL SAVIOR GIFT SHOP           392 S MAIN ST         COLCHESTER, CT 06415
9305933   MERCY CENTER        167 NECK ROAD            MADISON, CT 06443
9305934   MERCY HIGH SCHOOL          1740 RANDOLPH RD             MIDDLETOWN, CT 06457
9305935   MERCYSONG        W5180 JEFFERSON STREET              NECEDAH, WI 54646
9305936   MEREDITH MORRISON          ADDRESS REDACTED
9305937   MICHAEL BRAMEL, PSY.D           203 BRENT ROAD           FAIRFIELD, PA 17320
9305938   MICHAEL CASTIBLANCO           ADDRESS REDACTED
9305939   MICHAEL GANNON          ADDRESS REDACTED
9305940   MICHAEL GORMLEY          ADDRESS REDACTED
9305941   MICHAEL JOHNSON         ADDRESS REDACTED
9305942   MICHAEL JOHNSON         ADDRESS REDACTED
9305943   MICHAEL LIANOS        ADDRESS REDACTED
9305944   MICHAEL STRAMMIELLO            ADDRESS REDACTED
9305945   MIDDLESEX CARDIOLOGY ASSOCIATE, P.C.               14 JONES HOLLOW RD          MARLBOROUGH, CT
          06447
9305946   MIDDLESEX HOSPITAL GROUP             28 CRESCENT ST         MIDDLETOWN, CT 06457
9305947   MIDDLESEX HOSPITAL SURGICAL ALLIANCE                540 SAYBROOK ROAD           SUITES 100A AND
          100B      MIDDLETOWN, CT 06457
9305948   MIDDLESEX UNITED WAY            100 RIVERVIEW CENTER            SUITE 230      MIDDLETOWN, CT
          06457
9305949   MIDDLETOWN PLATE GLASS CO., INC              40 UNION STREET        PO BOX 617       MIDDLETOWN,
          CT 06457
9305950   MIDDLETOWN PRESS          PO BOX 1877          ALBANY, NY 12201
9305951   MIDWESTTHEOLOGICAL FORUM                1420 DAVEY ROAD          WOODRIDGE, IL 60517
9305952   MILAGROS LINARES         ADDRESS REDACTED
9305953   MILES KEDEX COMPANY, INC            1 ROWTIER DRIVE          WESTMINSTER, MA 01473
9305954   MILESKI, L PHRED      ADDRESS REDACTED
9305955   MILOT, GEORGE A.       ADDRESS REDACTED
9305956   MILUKAS, MARCUS         ADDRESS REDACTED
9305957   MIND YOUR BUSINESS         305 E. 8TH AVENUE           HENDERSONVILLE, NC 28792
9305958   MIND YOUR BUSINESS, INC.          305 8TH AVE E         HENDERSONVILLE, NC 28792
9305959   MINUTEMAN PRESS         512 MAIN ST #2810          #2810      MIDDLETOWN, CT 06457
9305960   MISION 2000     4531 E. ALTA MESZ AVENUE              PHOENIX, AZ 85044
9305961   MOLLY MURKETT         ADDRESS REDACTED
9305962   MONET'S TABLE       PO BOX 502           TOLLAND, CT 06084
9305963   MONGEAU PRODUCTIONS, LLC              45 FLYER ROAD         EAST HARTLAND, CT 06027
9305964   MONICA TROTOCHAUD           ADDRESS REDACTED
9305965   MONIQUE PHELAN         ADDRESS REDACTED
9305966   MONSIGNOR JAMES P. CARINI           ADDRESS REDACTED
9305967   MORALES, JOSE       ADDRESS REDACTED
9305968   MORGAN STANLEY          1585 BROADWAY             NEW YORK, NY 10036
9305969   MORGAN STANLEY          ATTN: JUDITH CONSTANTINE              1550 MARKET ST SUITE
          600      DENVER, CO 80202
9305970   MORIARTY, TANJA        ADDRESS REDACTED
9305971   MOST REV. JOSEPH PERRY           ADDRESS REDACTED
9305972   MOST REV. RICHARD MALONE, D.D.             ADDRESS REDACTED
9305973   MOTHER M. CHRISTINA VAN BECK, SCMC               ADDRESS REDACTED
9305974   MOULTON SOUND         42 HELAINE ROAD             MANCHESTER, CT 06040
9305975   MOUNT SAINT MARY'S SEMINARY               16300 OLD EMMITSBURG RD           EMMITBURG, MD
          21727
9305976   MOVIN WITH THE SPIRIT         PO BOX 238         COLUMBIA, CT 06237
9305977   MR. & MRS. JOHN A. PECK         ADDRESS REDACTED
9305978   MR. & MRS. STEPHEN MURRAY            ADDRESS REDACTED
9305979   MR. TROPHY, LLC       330 LOCUST STREET            HARTFORD, CT 06114
9305980   MSGR. CHARLES MURPHY            DIOCESE OF PORTLAND            510 OCEAN AVENUE         PORTLAND,
          ME 04104
9305981   MSGR. ROBERT J. ROMANO           OUR LADY OF GUADALUPE CHURCH                7201 15TH
          AVENUE       BROOKLYN, NY 11228
9305982   MUELLER, CHRISTOPHER JOHN             ADDRESS REDACTED
9305983   MULLER LAW, LLC        155 SOUTH MAIN STREET              SUITE 101      PROVIDENCE, RI 02903
      Case 21-20687        Doc 20-1       Filed 07/17/21       Entered 07/17/21 13:26:09            Page 13 of
                                                     22
9305984   MURPHY, LUKE          ADDRESS REDACTED
9305985   MURTHA CULLINA LLP            CITYPLACE 1           185 ASYLUM STREET           HARTFORD, CT
          06103−3469
9305986   MUSCARELLA, JOSEPH           ADDRESS REDACTED
9305987   MY CATHOLIC FAITH DELIVERED               12603 HEMLOCK SUITE C            OVERLAND PARK, KS
          66213
9305988   MYSTIC AIR QUALITY CONSULTANTS, INC                 1204 NORTH ROAD           GROTON, CT 06340
9305989   MYSTIC FIRE DEPARTMENT             34 BROADWAY AVE              MYSTIC, CT 06355
9305990   MYSTIC MARRIOTT HOTEL             625 N RD         GROTON, CT 06340
9305991   NACFLM         PO BOX 23       ALPHA, OH 45301
9305992   NADD        10945 STATE BRIDGE ROAD             SUITE 401−122        ALPHARETTA, GA 30022
9305993   NADEAU, JENNIFER          ADDRESS REDACTED
9305994   NADUVILEKOOT, AUGUSTINE              ADDRESS REDACTED
9305995   NANCY DELACRUZ            ADDRESS REDACTED
9305996   NANCY HEBBEN, PH.D.          50 FAIRHAVEN ROAD              NEWTON, MA 02459
9305997   NANCY J. PROCHORENA            ADDRESS REDACTED
9305998   NATIONAL COMMITTEE FOR A HUMAN                  LIFE AMENDMENT            1500 MASSACHUSETTS AVE NW
          #24      WASHINGTON, DC 20005
9305999   NATIONAL COUNCIL OF CATHOLIC WOMEN                    200 N GLEBE RD         #725     ARLINGTON, VA
          22203
9306000   NATIONAL FEDERATION OF PRIESTS' COUNCILS                  333 N. MICHIGAN AVE.         SUITE
          1114      CHICAGO, IL 60601
9306001   NATIONAL PEN CORPORATION               342 SHELBYVILLE MILLS RD             SHELBYVILLE, TN 37160
9306002   NATIONAL REGISTER PUBLISHING               PO BOX 404192         ATLANTA, GA 30384
9306003   NCA       500 PLAZA MIDDLESEX             MIDDLETOWN, CT 064587
9306004   NCCHM         PO BOX 982       CHICAGO, IL 60690
9306005   NCCS       P.O.BOX 152079        IRVING, TX 75015
9306006   NCDVD         440 WESTNECK ROAD            HUNTINGTON, NY 11743
9306007   NCEA       PO BOX 220101         CHANTILLY, VA 20153−0101
9306008   NCHLA PUBLICATIONS           PO BOX 2034           ANNAPOLIS, MD 20701
9306009   NCS PEARSON, INC.         13036 COLLECTION CENTER DRIVE               CHICAGO, IL 60693
9306010   NCVR       ARCHDIOCESE OF HARTFORD                 134 FARMINGTON AVENUE             HARTFORD, CT
          06105
9306011   NEAL MELLEY          ADDRESS REDACTED
9306012   NECDDRE         C/O DIOCESE OF MANCHESTER                153 ASH STREET         MANCHESTER, NH
          03104
9306013   NED F. SMITH        ADDRESS REDACTED
9306014   NEW BRITIAN ROCK CATS            ATTN: STEVE GIVEN             PO BOX 1718        NEW BRITAIN, CT
          06051
9306015   NEW ENGLAND AWARDS              PO BOX 43          47 ROUTE 171       SO. WOODSTOCK, CT 06267
9306016   NEW ENGLAND CATHOLIC YOUTH CONF.                   SR. BERNARD         146 HARRINGTON
          AVENUE         MANCHESTER, CT 03103
9306017   NEW ENGLAND DIRECTORS OF YOUTH MINISTRY                     1 CATHEDRAL SQUARE           PROVIDENCE, RI
          02903
9306018   NEW ENGLAND YANKEE CONSTRUCTION, LLC                    PO BOX 5395        MILFORD, CT 06460
9306019   NEW LIFE MINISTRIES, OLD LYME             1 MCCURDY RD            OLD LYME, CT 06371
9306020   NEW LIFE MINISTRY          C/O MRS. ANN PERROTT              PO BOX 871        OLD LYME, CT 06371
9306021   NEW LIFE PRISON MINISTRY            15 CUTLER ROAD            OLD LYME, CT 06371
9306022   NEW YORK STATE THRUWAY               PO BOX 15186          ALBANY, NY 12212
9306023   NGUYEN, REV. JOSEPH D.          ADDRESS REDACTED
9306024   NICHOLAS, MARIANNE S.           ADDRESS REDACTED
9306025   NICK GRAZIANO           ADDRESS REDACTED
9306026   NIMS, VINCENT         ADDRESS REDACTED
9306027   NINA ROMERO−CARON             ADDRESS REDACTED
9306028   NORTHEAST SECURITY SOLUTIONS, INC                 33 SYLVAN STREET          SUITE 1      WEST
          SPRINGFIELD, MA 01089
9306029   NORWICH CHAMBER OF COMMERCE                   112 MAIN STREET         NORWICH, CT 06360
9306030   NORWICH DEPT. PUBLIC UTILITIES             173 N MAIN ST         NORWICH, CT 06360
9306031   NORWICH DIOCESAN CEMETERY CORP.                  815 BOSWELL AVENUE             NORWICH, CT 06360
9306032   NORWICH MEDICAL ASSOCIATES                12 CASE STREET          NORWICH, CT 06360
9306033   NORWICH OPHTHALMOLOGY GROUP                   9 WAWECUS ST          #105        NORWICH, CT 06360
9306034   NORWICH PUBLIC SCHOOLS             90 TOWN STREET             NORWICH, CT 06360
9306035   NORWICH TAX COLLECTOR              NORWICH CITY HALL BDG, 100 BROADWAY                  UNIT
          12      NORWICH, CT 06360
9306036   NOTRE DAME COUNCIL KOFC              NOTRE DAME COUNCIL KOFC 12289                272 MAIN
          STREET        DURHAM, CT 06422
9306037   NOWSCH, DONALD E           24 PARKER ROAD             MARLBOROUGH, CT 06447
9306038   NRP DIRECT         PO BOX 743140         ATLANTA, GA 30374−3140
9306039   NUTMEG BROADCASTING              720 MAIN STREET            WILIMANTIC, CT 06226
9306040   NUTMEG TOOL & PRODUCTS              5 SHINGLE POINT RD            PRESTON, CT 06365
9306064   O'SULLIVAN, DAN          ADDRESS REDACTED
9306041   OBLATES OF ST. FRANCIS DE SALES              ATTN TREASURER           721 LAWRENCE STREET,
          N.E.     WAHINGTON, DC 20017
9306042   OCCUM PIZZA          30 TAFTVILLE−OCCUM RD              NORWICH, CT 06360
9306043   OCEAN BLUE CATERING AT MYSTIC                55 COOGAR BLVD           MYSTIC, CT 06355
9306044   OCP      PO BOX 18030         PORTLAND, OR 972180030
9306045   OCSJM        467 BLOOMFIELD AVENUE              BLOOMFIELD, CT 06002
      Case 21-20687        Doc 20-1       Filed 07/17/21       Entered 07/17/21 13:26:09            Page 14 of
                                                     22
9306046   OFFICE FOR CAMPUS MINISTRY               OPERATING SUPPLIES         NEWMAN HALL, 290 PROSPECT
          ST.      WILLIMANTIC, CT 06226−2304
9306047   OFFICE FOR HISPANIC MINISTRY              61 CLUB ROAD        WINDHAM, CT 06280
9306048   OFFICE FOR THE NEW EVANGELIZATION                 OF YOUTH AND YOUNG ADULTS              66 BROOKS
          DRIVE       BRAINTREE, MA 02184
9306049   OFFICE OF EDUCATION            EVANGELIZATION & CATECHESIS              467 BLOOMFIELD
          AVENUE        BLOOMFIELD, CT 06002
9306050   OFFICE OF EDUCATION            EVANGELIZATION AND CATECHESIS               467 BLOOMFIELD
          AVENUE        BLOOMFIELD, CT 06002
9306051   OFFICE OF FAITH EVENTS            BISHOP FLANAGAN MINISTRY CENTER                199
          BROADWAY          NORWICH, CT 06360
9306052   OFFICE OF RADIO & TELEVISION              DAILY TELEVISION MASS          ARCHDIOCESE OF
          HARTFORD         15 PEACH ORCHARD RD              PROSPECT, CT 06712−1052
9306053   OFFICE OF THE ATTORNEY GENERAL                450 MAIN STREET         ROOM 328        HARTFORD, CT
          06106
9306054   OFFICE OF THE UNITED STATES TRUSTEE                ATTN: KIM MCCABE          150 COURT STREET, STE
          302      NEW HAVEN, CT 06510
9306055   OGBORNE, ALEC          ADDRESS REDACTED
9306056   OLD SAYBROOK FOOD SERVICE                50 SHEFFIELD STREET         OLD SAYBROOK, CT 06475
9306057   ONE HEART MINISTRY            BISHOP FLANAGAN MINISTRY CENTER                199
          BROADWAY          NORWICH, CT 06360
9306058   ONE LICENSE        7343 S. MASON AVENUE             CHICAGO, IL 60638
9306059   ONE VOICE MEDIA          DBA ONE VOICE MEDIA              PO BOX 101      OTISVILLE, NY 10963
9306060   OPUS SANCTORUM ANGELORUM                  13800 GRATIOT AVENUE          DETROIT, MI 48205
9306061   ORIALIS SOSTRE         165 AIRLINE AVENUE            PORTLAND, CT 06480
9306062   OSPINO, HOSFFMAN           62 BRUCE ROAD           WALTHAM, MA 02453
9306063   OSTAFIN, DAVID M.         ADDRESS REDACTED
9306065   OTIS ELEVATOR COMPANY               PO BOX 905454        CHARLOTTE, NC 28290−5454
9306066   OUR LADY OF MERCY PARISH CORPORATION                   272 MAIN STREET         DURHAM, CT 06422
9306068   OUR LADY OF SORROWS              14 PROSPECT ST         ESSEX, CT 06426−1049
9306067   OUR LADY OF SORROWS CORPORATION                  ESSEX, CONNECTICUT           14 PROPSPECT
          STREET       ESSEX, CT 06426
9306069   OUR LADY QUEEN OF PEACE CORPORATION                   46 N EAGLEVILLE RD          STORRS, CT 06268
9306070   OUR SUNDAY VISITOR            PO BOX 4013         CAROL STREAM, IL 60197−4013
9306071   OUTREACH TO HAITI           815 BOSWELL AVENUE             NORWICH, CT 06360
9306072   OVERHEAD DOOR CO. OF NORWICH, INC.                88 POQUETANUCK RD           PRESTON, CT 06365
9306073   P&J SPRINKLER COMPANY, INC.              67 MAIN STREET        WILLIMANTIC, CT 06226
9306074   PADGETT, CHRISTOPHER M.              1602 COUNTY         ROUTE 23       CONSTANCIA, NY 13044
9306075   PALM TREE CREATIVE LLC             236 MARGARITE ROAD            MIDDLETOWN, CT 06457
9306076   PAMELA LYNCH          ADDRESS REDACTED
9306077   PAMELA PLASSE          ADDRESS REDACTED
9306078   PANDOLFE, ALEXANDER              ADDRESS REDACTED
9306079   PAPPAGALLO, TED          ADDRESS REDACTED
9306080   PARADISO & MUSKA, LLC             PO BOX 22        STAFFORD SPRINGS, CT 06076
9306081   PARTNERS IN COUNSELING LLC               387 TUCKIE ROAD         SUITE D       NORTH WINDHAM, CT
          06256−1355
9306082   PATH P.C.      675 TOWER AVENUE              SUITE 301       HARTFORD, CT 06112
9306083   PATRICK O'GRADY          ADDRESS REDACTED
9306084   PATRICK WILLIAMS          ADDRESS REDACTED
9306085   PATRIOT ENVELOPE, LLC             PO BOX 290271        WETHERSFIELD, CT 06129−0271
9306086   PATTEN, JILL       ADDRESS REDACTED
9306087   PAUL ALTHOUSE          ADDRESS REDACTED
9306088   PAUL COVINO         ADDRESS REDACTED
9306089   PAUL DESCHENES          ADDRESS REDACTED
9306090   PAUL J. SULLIVAN         ADDRESS REDACTED
9306091   PAUL MELLEY         ADDRESS REDACTED
9306092   PAUL W. LUSSIER         ADDRESS REDACTED
9306096   PAUL'S TV SALES AND SERVICE              156−158 BRIDGE STREET         GROTON, CT 06340
9306093   PAULA ENGLER          ADDRESS REDACTED
9306094   PAULINA D ANGULO            ADDRESS REDACTED
9306095   PAULINE ROWE         ADDRESS REDACTED
9306097   PAYCOR        4811 MONTGOMERY ROAD                CINCINNATI, OH 45212
9306098   PEASE & DORIO, P.C.        316 MAIN ST         FRAMINGTON, CT 06032
9306099   PELLETIER, ALICE        ADDRESS REDACTED
9306100   PEOPLE'S UNITED BANK            LINEHAN, PETER          ONE FINANCIAL PLAZA           HARTFORD, CT
          06103
9306101   PEOPLE'S UNITED BANK            SCOTT D ROSEN           COHN BIRNBAUM & SHEA, P.C.          100 PEARL
          STREET       HARTFORD, CT 06103
9306102   PEOPLES UNITED BANK, N.A.             PETER LINEHAN         225 ASYLUM STREET          HARTFORD, CT
          06103
9306103   PERKINS, DENNIS         ADDRESS REDACTED
9306104   PERSONNEL CONCEPTS             COMPLIANCE SER. DEPT.           PO BOX 3353         SAN DIMAS, CA
          91773
9306105   PETER PAN BUS LINES          PO BOX 1776          SPRINGFIELD, MA 01102−1776
9306106   PFLAUM PUBLISHING GROUP               2621 DRYDEN ROAD          DAYTON, OH 45439
9306107   PHILIP PIETRAS       ADDRESS REDACTED
9306108   PICCHIONI, ALINE        ADDRESS REDACTED
9306109   PIELA ELECTRIC, INC         16 HALLS MILL RD           PRESTON, CT 06365
      Case 21-20687         Doc 20-1      Filed 07/17/21       Entered 07/17/21 13:26:09             Page 15 of
                                                     22
9306110   PIOLI PSYCHOLOGICAL SERVICES               50 SANFORD DR           EASTON, CT 06612
9306112   PITNEY BOWES         27 WATERVIEW DRIVE               SHELTON, CT 06484
9306111   PITNEY BOWES GLOBAL FINANCIAL SERVICES                   101 LOCUST ST         HARTFORD, CT 06114
9306113   POMFRET COMMUNITY SCHOOL − ST JAMES                   1249 HARTFORD PIKE           KILLINGLY, CT
          06243−1810
9306114   POPE ST. JOHN XXIII NATIONAL SEMINARY                558 SOUTH AVENUE           WESTON, MA 02493
9306115   PORT AUTHORITY OF NY AND NJ               VIOLATIONS PROCESSING CENTER               PO BOX
          15186      ALBANY, NY 12212−5186
9306116   PRAESIDIUM INC         ATTN: CHRISTY SCHILLER               2225 E RANDOL MILL RD., STE
          630      ARLINGTON, TX 76011
9306117   PRAESIDIUM INC.         38 CROWNSHIELD AVE              UXBRIDGE, MA 01569
9306118   PRECOPIO, ROSELA           ADDRESS REDACTED
9306119   PRINTING PLUS        137 MAIN STREET            WESTERLY, RI 02891
9306120   PRO PLUMBING          29 FERRY VIEW DRIVE             GALES FERRY, CT 06335
9306121   PRO TRAXX, INC         2367 CONGRESS STREET              PORTLAND, ME 04102
9306122   PROFORMA S & G ASSOCIATES               PO BOX 640814         CINCINNATI, OH 45264
9306123   PROSPECT MANCHESTER HOSPITAL                 FILE 2190        1801 W OLYMPIC BLVD           PASADENA, CA
          91199−2190
9306124   PROVINCE OF ST. MARY            5 HILLHOUSE AVE            NEW HAVEN, CT 06511
9306125   PSAV       350 TROLLEY LINE BLVD,             MASHANTUCKET, CT 06338
9306126   PUCHALSKI MD, CHRISTINA M              901 N.MONROE STREET #1207             ARLINGTON, VA 33302
9306127   PULLMAN AND COMLEY               850 MAIN STREET           BRIDGEPORT, CT 06601−7006
9306128   PURCHASE POWER            PO BOX 371874          PITTSBURGH, PA 15250−7874
9306129   QUEEN BEE'S OIL         PO BOX 96         TAFTVILLE, CT 06380
9306130   QUILL.COM         PO BOX 37600          PHILADELPHIA, PA 19101
9306131   QUINN AND HARY MARKETING                 PO BOX 456        147 STATE STREET          NEW LONDON, CT
          06320
9306132   R. C. BISHOP OF WORCESTER             DIOCESE OF WORCESTER              49 ELM STREET         WORCESTER,
          MA 01609
9306133   R. H. O'CONNELL PAINTING            DBA R.H. O'CONNELL PAINTING              BOX 95       322 OTROBANDO
          AVE       YANTIC, CT 06389
9306134   RABBI ELI OSTROZYNSKI             309 NORTH MAIN STREET             WEST HARTFORD, CT 06117
9306135   RACHEL CASEY          ADDRESS REDACTED
9306136   RAD COMPUTING           281 HARTFORD TURNPIKE UNIT 201                VERNON, CT 06066
9306137   RADIOLOGIC ASSOCIATES OF MIDDLETOWN                    57 S MAIN ST        MIDDLETOWN, CT 06457
9306138   RAINBOW CONSULTING SERVICES                 47392 DARKHOLLOW FALLS TERRACE                 STERLING, VA
          20165
9306139   RALPH POYO         ADDRESS REDACTED
9306140   RAMEN, REV PAUL F.           ADDRESS REDACTED
9306141   RAMIREZ, FERNEY           ADDRESS REDACTED
9306142   RAMOS, JACOB M          ADDRESS REDACTED
9306143   RANDALL, KEVIN S.          ADDRESS REDACTED
9306144   RAY, COOPER         ADDRESS REDACTED
9306145   RAYMOND, GINA           ADDRESS REDACTED
9306146   RBS CITIZENS        SAVINE, PAUL           CORPORATE BANKING DIVISION               209 CHURCH ST.,
          CNH210       NEW HAVING, CT 06510
9306147   RCBM        CATHOLIC SCHOOL OFFICE               153 ASH STREET          MANCHESTER, NH 03104
9306148   RCL BENZIGER PUB. GROUP, LLC              PO BOX 1840         DUBUQUE, IA 52004−1840
9306149   RCL−BENZIGER          PO BOX 710767          COLUMBUS, OH 43271−0767
9306150   REBECCA BATES          ADDRESS REDACTED
9306151   RED BARN MINISTIRES            DBA RED BARN MINISTRIES              318 CANDLEWOOD HILL
          ROAD        HIGGANUM, CT 06441
9306152   RED LION HOTEL          100 BERLIN ROAD            CROMWELL, CT 06416
9306153   REDIKER SOFTWARE            2 WILBRAHAM RD             HAMPDEN, MA 01036
9306154   REDUX PICTURES           116 EAST 16TH STREET 12TH FLOOR              NEW YORK, NY 10003
9306155   REGION I VOCATION DIRECTORS               FR. DAILEY/DIOCESE OF SPRINGFIELD              PO. BOX
          1730      SPRINGFIELD, MA 01102
9306156   RELIANCE ENVIRONMENTAL LLC                 11 OLD FARM RD           WOODBRIDGE, CT 06525
9306157   RELIANCE HOUSE INC.           40 BROADWAY            NORWICH, CT 06360
9306159   RELIGIOUS        144 W WOOD ST            YOUNGSTOWN, OH 44503
9306158   RELIGIOUS OBLATES TO DIVINE LOVE                30 STEWART ROAD            NORWICH, CT 06360
9306160   RENEW INTERNATIONAL, INC.              1232 GEORGE STREET            PLAINFIELD, NJ 07062−1717
9306161   RESOURCE PUBLICATIONS, INC.              5369 CAMDEN AVE #260            SAN JOSE, CA 95124−5809
9306162   RETIREMENT FUND FOR RELIGIOUS                NATIONAL RELIGIOUS RETIREMENT OFFICE                PO BOX
          96988      WASHINGTON, DC 20090−6988
9306163   REV ROLAND CLOUTIER             ADDRESS REDACTED
9306164   REV. ARTHUR ARCHER             ADDRESS REDACTED
9306165   REV. ARUYDAS ZYGAS             ADDRESS REDACTED
9306166   REV. DAVID BARANOWSKI              ADDRESS REDACTED
9306167   REV. DAVID GARCIA           ADDRESS REDACTED
9306168   REV. FRANK MATERA            ADDRESS REDACTED
9306169   REV. JAMES MAZZONE            ADDRESS REDACTED
9306170   REV. JOSEPH CAVOTO            ADDRESS REDACTED
9306171   REV. KEVIN REILLY          ADDRESS REDACTED
9306172   REV. KEVIN W ALSH           ADDRESS REDACTED
9306173   REV. PAUL TURNER           ADDRESS REDACTED
9306174   REV. RAYMOND INTROVIGNE               ADDRESS REDACTED
9306175   REV. RICHARD J. CLIFFORD, S.J.           ADDRESS REDACTED
      Case 21-20687       Doc 20-1      Filed 07/17/21      Entered 07/17/21 13:26:09          Page 16 of
                                                   22
9306176   REV. ROBERT W ASHABAUGH             ADDRESS REDACTED
9306177   REV. ROBERT ABBATIELLO           ADDRESS REDACTED
9306178   REV. ROBERT SHERRY         ADDRESS REDACTED
9306179   REV. ROGER LANDRY         ADDRESS REDACTED
9306180   REV. ROGER SCHROEDER, SVD            ADDRESS REDACTED
9306181   REV. STEPHEN SLEDESKY          ADDRESS REDACTED
9306182   REV. THOMAS R. HURST, SS         ADDRESS REDACTED
9306183   REV. TIMOTHY O'BRIEN        ADDRESS REDACTED
9306184   REV. WALTER RILEY        ADDRESS REDACTED
9306185   REVEREND ERIK LENHART           ADDRESS REDACTED
9306186   REVEREND FRANK GILBERT            ADDRESS REDACTED
9306187   REVEREND JUAN AGUIRRE           ADDRESS REDACTED
9306188   REVEREND LUKE BALLMAN             ADDRESS REDACTED
9306189   REVEREND MICHAEL J. DRURY            ADDRESS REDACTED
9306190   REVEREND THOMAS HOAR            ADDRESS REDACTED
9306191   RHODE ISLAND CATHOLIC           1 CATHEDRAL SQUARE            PROVIDENCE, RI 02903
9306192   RHODE ISLAND NOVELTY           5 INDUSTRIAL ROAD           CUMBERLAND, RI 02864
9306193   RICCA, ANN      ADDRESS REDACTED
9306194   RICHARD GAUTHIER         ADDRESS REDACTED
9306195   RICHARD L. SANTELLO         ADDRESS REDACTED
9306196   RICHARD W HEELER         ADDRESS REDACTED
9306197   RICHARDS, REV GEORGE J.         ADDRESS REDACTED
9306198   RICK GRANT       ADDRESS REDACTED
9306199   RICO ADAMS       ADDRESS REDACTED
9306200   RICOH AMERICAS CORP.          21146 NETWORK PLACE           CHICAGO, IL 60673−1211
9306201   RICOH USA, INC.     148 W RIVER ST          PROVIDENCE, RI 02904
9306202   RIGHT NETWORKS, LLC         14 HAMPSHIRE DRIVE            HUDSON, NH 03051
9306203   RIGHTTIME MEDICAL CARE           PO BOX 6390        ANNAPOLIS, MD 21401−0390
9306204   RITBA      PO BOX 437       JAMESTOWN, RI 02835−0437
9306205   RIVERA, RUBEN       ADDRESS REDACTED
9306206   RIVERA−GONZALEZ, LUIS          ADDRESS REDACTED
9306207   ROACH, ELIZABETH A.        ADDRESS REDACTED
9306208   ROBBINS, KELLIE       ADDRESS REDACTED
9306209   ROBERT ABEL       ADDRESS REDACTED
9306210   ROBERT AYERS        ADDRESS REDACTED
9306211   ROBERT DRAKE        ADDRESS REDACTED
9306212   ROBERT E. FALES, MD       85 CHURCH ST          STE 200       MIDDLETOWN, CT 06457
9306213   ROBERT MACHER         ADDRESS REDACTED
9306214   ROBERT PALLOTTI        ADDRESS REDACTED
9306215   ROBINSON AND COLE, LLC          280 TRUMBULL STREET           HARTFORD, CT 06103−3597
9306216   ROCCO CELTRUDA         ADDRESS REDACTED
9306217   RODERICK WILSON, SR        ADDRESS REDACTED
9306218   ROGERS, KATHLENE         ADDRESS REDACTED
9306219   ROGOVIN MOVING & STORAGE CO., INC.            354 COLMAN STREET         NEW LONDON, CT
          06320
9306220   ROMAN CATHOLIC BISHOP OF MANCHESTER                DIOCESE OF MANCHESTER           PO BOX
          310      MANCHESTER, NH 03105
9306221   ROMAN CATHOLIC BISHOP OF SPRINGFIELD              65 ELLIOT ST      SPRINGFIELD, MA 01105
9306222   ROMAN CATHOLIC DIOCESE OF BURLINGTON                ATTN JEANNE BRUNO OSE          351 NORTH
          AVENUE       BURLINGTON, VT 05401
9306223   ROMANOWSKI, REVEREND BRIAN J.             ADDRESS REDACTED
9306224   ROMERO−CARON, NINA           6 TRIPP HOLLOW ROAD            CANTERBURY, CT 06331
9306225   ROOKS, TELIA      ADDRESS REDACTED
9306226   ROOT CANDLES        PO BOX 75596         CLEVELAND, OH 44101−4755
9306227   ROSSETTI, STEPHEN JOSEPH          126 EAST STREET SE         WASHINGTON, DC 20003
9306228   ROULEAU, REVEREND FRANCIS C.            ADDRESS REDACTED
9306229   RUBEN DARIO GARCIA SANCHEZ             MOUNT ST. MARY SEMINARY           16300 OLD EMMITSBURG
          ROAD       EMMITSBURG, MD 21727
9306230   RUFINI, JEREMIAH       ADDRESS REDACTED
9306231   SABATINI AND ASSOCIATES LLC            ONE MARKET SQUARE           NEWINGTON, CT 06111
9306232   SACRED HEART CHURCH, VERNON, CONNECTICUT                 550 HARTFORD TPKE        VERNON, CT
          06066−5000
9306233   SACRED HEART EDUCATION CENTER              54 WEST MIAN ST        BALTIC, CT 06330
9306235   SAF−T−NET, INC.      4000 WESTCHARE BLVD            SUITE 1#190      RALEIGH, NC 27607
9306234   SAFELAWNS OF SALEM          406 NEW LONDON RD            SALEM, CT 06420
9306236   SAGRADO CORAZON DE JESUS, INC OF WINDHAM                61 CLUB ROAD       WINDHAM, CT
          06280
9306237   SAINT JOHN PAUL II SCHOOL          87 SOUTH MAIN STREET          MIDDLETOWN, CT 06457
9306238   SAINT LUKE PRODUCTIONS           PO BOX 886       BATTLE GROUND, WA 98604
9306239   SAINT MARYS CHURCH PORTLAND CONNECTICUT                  51 FREESTONE AVE       PORTLAND, CT
          06480−0307
9306240   SALDARRIAGE, SR. GLORIA          30 STEWART ROAD           NORWICH, CT 06360
9306241   SALEM PRIME CUTS        12 NEW LONDON RD            SALEM, CT 06420
9306242   SALLIE MAE SERVICING         PO BOX 4600        WILKES−BARRE, PA 18773−4600
9306243   SALT & LIGHT CATHOLIC MEDIA            405 W 59TH ST 3RD FLOOR       3RD FLOOR         NEW YORK,
          NY 10023
9306244   SANDERS, GEORGE        ADDRESS REDACTED
9306245   SANDY CALABRO         ADDRESS REDACTED
      Case 21-20687        Doc 20-1      Filed 07/17/21      Entered 07/17/21 13:26:09          Page 17 of
                                                    22
9306246   SANDY FRIESS        ADDRESS REDACTED
9306247   SARA KROGER         ADDRESS REDACTED
9306248   SARAH HART         ADDRESS REDACTED
9306249   SARAH KROGER MINISTRIES, LLC             2209 FORREST WALK          ROSWELL, GA 30075
9306250   SARAH WANNEMUEHLER              ADDRESS REDACTED
9306251   SAVAGE HARDWARE SUPPLY               192 N. MAIN STREET         NORWICH, CT 06360−4726
9306252   SAVEWAY PETROLEUM             49 S MAIN ST.        BROOKLYN, CT 06234
9306253   SAVEWAY PETROLEUM, INC.             PO BOX 900         DANIELSON, CT 06239
9306254   SCHOOL SISTERS OF NOTRE DAME              6401 NORTH CHARLES STREET            BALTIMORE, MD
          21212−1099
9306255   SCHROTH SYSTEMS CONSULTING, INC.               47 SPELLMAN POINT ROAD           EAST HAMPTON, CT
          06424
9306256   SCOTT, ROBYN         ADDRESS REDACTED
9306257   SCPS REGISTRATION SERVICES, NYU              PO BOX 1206        STUYVESANT STATION         NEW
          YORK, NY 10009−9988
9306258   SEAN FORREST         ADDRESS REDACTED
9306259   SECULAR BRANCH DHS−SOLIDARITY FUND                  PHYLLIS VIENS        5 THIRD ST
          EXT       PLAINFIELD, CT 06374
9306260   SELLERS, HORACE         ADDRESS REDACTED
9306261   SEQUEIRA, REVEREND MICHAEL              ADDRESS REDACTED
9306262   SERVICEMASTER RRESTORATION BY WILLS                  26 MONTAUK AVENUE           NEW LONDON, CT
          06320
9306263   SERVICES       80 BROADWAY            NORWICH, CT 06360
9306264   SHADY ACRE TIRE SERVIC           99 SCHOOL HILL RD           BALTIC, CT 06330
9306265   SHANNON, WILLIAM S          ADDRESS REDACTED
9306266   SHARFMANS         19 GLENNIE STREET            SUITE B       WORCESTER, MA 01605−3918
9306267   SHARON DISILVESTRO           ADDRESS REDACTED
9306268   SHARON GREEN          ADDRESS REDACTED
9306269   SHARPE GROUP         855 RIDGE LAKE BLVD             SUITE 300     MEMPHIS, TN 38120
9306270   SHEEHAN, DENNIS F         ADDRESS REDACTED
9306271   SHEELER, MARY ELLEN           ADDRESS REDACTED
9306272   SHEILA CERJANEC         ADDRESS REDACTED
9306273   SHELLY WOLF         ADDRESS REDACTED
9306274   SHEPHERDS ADVISOR           5600 BISHOPS BLVD SOUTH             FARGO, ND 58104−7253
9306275   SHERWIN WILLIAMS          411 WEST MAIN STREET             NORWICH, CT 06360
9306276   SHERYL SLIGHT         ADDRESS REDACTED
9306277   SHINE, EDWARD         ADDRESS REDACTED
9306278   SHIPMAN'S FIRE EQUIPMENT CO., INC.            172 CROSS RD        WATERFORD, CT 06385
9306279   SHUCKEROW, MARYELLEN              ADDRESS REDACTED
9306280   SILVIO CUELLAR         ADDRESS REDACTED
9306281   SIRIUS XM RADIO, INC        PO BOX 9001399          LOUISVILLE, KY 40290
9306282   SISTER ELISSA RINERE         ADDRESS REDACTED
9306283   SISTER MARY JUDE         ADDRESS REDACTED
9306284   SISTER MONICA MARY           ADDRESS REDACTED
9306285   SISTER RITA JOHNSON          ADDRESS REDACTED
9306286   SISTERS OF CHARITY         ADDRESS REDACTED
9306287   SISTERS OF ST. JOSEPH OF CLUNY           ADDRESS REDACTED
9306288   SISTERS OF THE CROSS & PASSION            ADDRESS REDACTED
9306289   SITEONE LANDSCAPE SUPPLY LLC              24110 NETWORK PLACE           CHICAGO, IL 60673−1241
9306290   SLIGHT, SHERYL        ADDRESS REDACTED
9306291   SMALL CHRISTIAN COMMUNITIES               467 BLOOMFIELD AVENUE            BLOOMFIELD, CT
          06002
9306292   SMB CREATIVE GROUP           11780 MANCHESTER ST             #307     ST LOUIS, MO 63131
9306293   SMITH, REVEREND THOMAS J.             ADDRESS REDACTED
9306294   SMITH, THOMAS         ADDRESS REDACTED
9306295   SMITHS AUTO SALES          PO BOX 37         NORTH FRANKLIN, CT 06254
9306296   SOCIETY OF THE PROP. OF FAITH           70 WEST 36TH STREET          8TH FLOOR       NEW YORK, NY
          10018
9306297   SOMERS OIL SERVICE, INC          11 SOUTH ROAD           PO BOX 486       SOMERS, CT 06071−0486
9306298   SOSTRE, ORIALIS        ADDRESS REDACTED
9306299   SOUCY REMODELING & RENOVATIION, LLC                 DBA SOUCY REMODELING & RENOVATION,
          LLC      5 AQUA COURT          NORWICH, CT 06360
9306300   SPORTEE'S       262 BOSTON POST ROAD #9             WATERFORD, CT 06385
9306301   SR BARBARA GOULD           ADDRESS REDACTED
9306302   SR ELAINE SWEENEY, RSM           ADDRESS REDACTED
9306303   SR. BONNIE MORROW, DHS            ADDRESS REDACTED
9306304   SR. ESTALA MOYA SOLANO            ADDRESS REDACTED
9306305   SR. LEIDY CASTILLO        ADDRESS REDACTED
9306306   SR. MARY ANN GUERTIN, ATTN ACCT OFC               ADDRESS REDACTED
9306307   SR. MARY JUDE LAZARUS           ADDRESS REDACTED
9306308   SR. XINIA RODRIQUEZ         ADDRESS REDACTED
9306309   SS PETER & PAUL CHURCH           181 ELIZABETH STREET            NORWICH, CT 06360
9306310   ST JAMES CATHOLIC CHURCH DANIELSONVILLE                  12 FRANKLIN ST.       DANIELSONVILLE, CT
          06239−3536
9306311   ST TERESA OF CALCUTTA PARISH CORPORATION                  48 MIDDLESEX AVE.        CHESTER, CT
          06412−1309
9306312   ST THERESE OF LISIEUX CORPORATION               568 POMFRET ST        PO BOX 665      PUTNAM, CT
          06260
      Case 21-20687         Doc 20-1      Filed 07/17/21       Entered 07/17/21 13:26:09             Page 18 of
                                                     22
9306313   ST. ANDRE BESSETTE PARISH CORPORATION                144 WESTMINSTER RD.             10 RAILROAD
          AVE       PLAINFIELD, CT 06374−1215
9306314   ST. ANDREW LADIES GUILD           C/O ST. ANDREW CHURCH               128 NORWICH
          AVENUE        COLCHESTER, CT 06415−1269
9306315   ST. ANDREWS CATHOLIC CHURCH               COLCHESTER, CONNECTICUT               128 NORWICH
          AVE       COLCHESTER, CT 06415−1269
9306317   ST. ANNE       ROUTE 201        PO BOX 99         VOLUNTOWN, CT 06384
9306316   ST. ANNE CATHOLIC CHURCH             227 BALLOUVILLE RD             BOX 125       BALLOUVILLE, CT
          06233−0125.
9306318   ST. AUGUSTINE CHURCH CORPORATION                TOWN OF CANTERBURY               144 WESTMINSTER
          RD       CANTERBURY, CT 06331
9306319   ST. BERNARD CHURCH          25 ST. BERNARD TERRACE               ROCKVILLE, CT 06066
9306320   ST. BERNARD SCHOOL          1593 NORWICH−NEW LONDON TURNPIKE                    UNCASVILLE, CT
          06382
9306321   ST. BERNARDS SOCIETY          25 ST. BERNARD TERRACE              ROCKVILLE, CT 06066
9306322   ST. BRIDGET PARISH        75 MOODUS−LEESVILLE RD               PO BOX 422         MOODUS, CT
          06469
9306323   ST. BRIDGETS CHURCH CORPORATION                OF MOODUS, CONNECTICUT              75
          MOODUS−LEESVILLE RD            PO BOX 422         MOODUS, CT 06469−0422
9306324   ST. EDWARDS CATHOLIC SOCIETY              27 CHURCH ST          STAFFORD SPRINGS, CT 06076
9306325   ST. FRANCIS OF ASSISI       10 ELM STREET           MIDDELTOWN, CT 06457
9306326   ST. JOHN PAUL II SCHOOL         87 SOUTH MAIN STREET             MIDDLETOWN, CT 06457
9306327   ST. JOHN VIANNEY CENTER           151 WOODBINE ROAD              DOWNINGTOWN, PA 19335−3057
9306328   ST. JOHNS CHURCH CORPORATION              SAYBROOK, CONNECTICUT               161 MAIN
          STREET       OLD SAYBROOK, CT 06475
9306329   ST. JOHNS CORPORATION OF CROMWELL                5 ST. JOHN CT.         CROMWELL, CT 06416−2118
9306330   ST. JOHNS ROMAN CATHOLIC CHURCH                MONTVILLE, CONNECTICUT               22 MAPLE
          AVE       UNCASVILLE, CT 06382
9306331   ST. JOSEPH CATHOLIC SOCIETY, CONNECTICUT                11 BALTIC RD         PO BOX 256        NORWICH,
          CT 06360
9306332   ST. JOSEPH CHURCH        120 CLIFF STREET           NORWICH, CT 06360−5134
9306333   ST. JOSEPH PARISH WILLIMANTIC            99 JACKSON STREET            WILLIMANTIC, CT 06226
9306334   ST. JOSEPH SEMINARY         1200 VARNUM STREET NE              WASHINGTON, DC 20017
9306335   ST. JOSEPHS CATH. CONGREGATION              99 JACKSON STREET            WILLIMANTIC, CT 06226
9306336   ST. JOSEPHS CATHOLIC SOCIETY            P.O. BOX 897        12 MAIN STREET          NORTH
          GROSVENORDALE, CT 06255−0897
9306337   ST. JOSEPHS CHURCH CORPORATION               OF CHESTER, CONNECTICUT              48 MIDDLESEX
          AVENUE        CHESTER, CT 06412
9306338   ST. JOSEPHS CHURCH OF ROCKVILLE              33 WEST ST         VERNON, CT 06066
9306339   ST. JOSEPHS CORPORATION           350 HARTFORD PIKE            DAYVILLE, CT 06241
9306340   ST. JUDE ROMAN CATHOLIC CHURCH               CORPORATION OF WILLINGTON                 25 OLD FARMS
          RD       WILIMINGTON, CT 06279−0240
9306341   ST. LAWRENCE CHURCH CORP OF KILLINGWORTH                    7 HEMLOCK DR.          KILLINGSWORTH, CT
          06419−2227
9306342   ST. LOUIS CONSULTATION CENTER              1100 BELLEVUE AVENUE             ST. LOUIS, MO 63117
9306343   ST. LUKE CHURCH        141 MAPLE ST           PO BOX 246         ELLINGTON, CT 06029−0246
9306344   ST. MARK EVANGELICAL LUTHERAN CHURCH                   248 BROADWAY            NORWICH, CT 06360
9306345   ST. MARY & ST. JOSEPH CEMETERY             815 BOSWELL AVE            NORWICH, CT 06360
9306346   ST. MARY CEMETERY NEW LONDON                600 JEFFERSON AVE            NEW LONDON, CT 06320
9306347   ST. MARY CEMETERY PORTLAND               MARLBROUGH ST             PORTLAND, CT 06480
9306349   ST. MARY CHURCH         34 NORTH MAIN STREET              JEWETT CITY, CT 06531
9306348   ST. MARY CHURCH NORWICH              70 CENTRAL AVE           NORWICH, CT 06360
9306350   ST. MARY CHURCH, PUTNAM             PROVIDENCE ST            PUTNAM, CT 06260
9306351   ST. MARY PARISH, CLINTON          54 GROVE STREET             CLINTON, CT 06413
9306359   ST. MARY'S PRESS      702 TERRACE HEIGHTS              WINONA, MN 55987
9306360   ST. MARY'S, BALTIC       70 WEST MAIN STREET             BALTIC, CT 06330
9306352   ST. MARY, STAR OF THE SEA          145 MAIN ST         UNIONVILLE, CT 06085
9306361   ST. MARY−ST. JOSEPH SCHOOL            35 VALLEY STREET            WILLIMANTIC, CT 06226
9306353   ST. MARYS CATHOLIC CHURCH              SPRAGUE, CONNECTICUT              70 W. MAIN ST.       BALTIC, CT
          06330−1348
9306354   ST. MARYS CHURCH STONINGTON CONNECTICUT                    22 BROAD STREET,           STONINGTON, CT
          06378
9306355   ST. MARYS CHURCH, PUTNAM, CONNECTICUT                 218 PROVIDENCE ST.           PUTNAM, CT
          06260
9306356   ST. MARYS PARISH, CONNECTICUT             ST. MARYS CHURCH CORP, CONNECTICUT                  70
          CENTRAL AVE        NORWICH, CT 06360
9306357   ST. MARYS ROMAN CATHOLIC CHURCH CORP.                  22 BROAD STREET           STONINGTON, CT
          06378
9306358   ST. MARYS SOCIETY, CONNECTICUT              54 GROVE ST.         CLINTON, CT 06413−1999
9306362   ST. MATTHIAS CHURCH          PO BOX 25          EAST LYME, CT 06333−0025
9306363   ST. MICHAEL CHURCH          60 LIBERTY ST          PAWCATUCK, CT 06379
9306364   ST. MICHAEL SCHOOL         63 LIBERTY ST          PAWCATUCK, CT 06379
9306365   ST. MICHAEL SCHOOL, PAWCATUCK               63 LIBERTY ST          PAWCATUCK, CT 06379
9306366   ST. MICHAELS CHURCH          60 LIBERTY ST., 06379−1695           60 LIBERTY
          STREET       PAWCATUCK, CT 06379−1695
9306367   ST. PATRICK CATHEDRAL SCHOOL              211 BROADWAY            NORWICH, CT 06360
9306368   ST. PATRICK CEMETERY UNCASVILLE               DEPOT RD          UNCASVILLE, CT 06382
9306369   ST. PATRICK CHURCH, EAST HAMPTON               47 W HIGH ST          EAST HAMPTON, CT 06424
      Case 21-20687        Doc 20-1       Filed 07/17/21      Entered 07/17/21 13:26:09            Page 19 of
                                                     22
9306370   ST. PATRICK SCHOOL, NORWICH             211 BROADWAY            NORIWCH, CT 06360
9306371   ST. PATRICKS CHURCH CORPORATION OF                 NORWICH, CONNECTICUT             213
          BROADWAY          NORWICH, CT 06360−4307
9306373   ST. PATRICKS CHURCH, EAST HAMPTON                47 W. HIGH ST        EAST HAMPTON, CT 06424
9306372   ST. PATRICKS CHURCH, MYSTICTIC             32 E. MAIN ST         MYSTIC BRIDGE, CT 06355−2827
9306374   ST. PAUL'S BENEVOLENT INSTITUTE             178 KNOLLWOOD ROAD              MANCHESTER, CT
          06042
9306375   ST. PHILIP THE APOSTLE         64 POMPEY HOLLOW ROAD                ASHFORD, CT 06278
9306377   ST. PIO PARISH      355 FOXON ROAD            80 TAYLOR AVE           EAST HAVEN, CT 06513
9306376   ST. PIO PARISH CORPORATION           161 MAIN ST          OLD SAYBROOK, CT 06475−2367
9306379   ST. STEPHEN'S BASILICA, BUDAPEST            SAS U 13         BUDAPEST 1051        HUNGARY
9306378   ST. STEPHENS CHURCH          130 OLD TURNPIKE ROAD              QUINEBAUG, CT 06262
9306382   ST. TERESA OF CALCUTTA           14 PROSPECT ST ESSEX            ESSEX, CT 06426
9306380   ST. TERESA OF CALCUTTA PARISH             14 PROSPECT ST ESSEX           ESSEX, CT 06426
9306381   ST. TERESA OF CALCUTTA WOMEN'S GUILD                 14 PROSPECT ST ESSEX          ESSEX, CT 06426
9306383   ST. THERESA GUILD         14 PROSPECT ST ESSEX             ESSEX, CT 06426
9306384   ST. THOMAS AQUINAS CHURCH              872 FARMINGTON AVE             WEST HARTFORD, CT 06119
9306386   ST. THOMAS CORPORATION             OF VOLUNTOWN, CONNECTICUT                34 NORTH MAIN
          STREET       JEWETT CITY, CT 06351
9306385   ST. THOMAS MORE CHURCH             87 MYSTIC ROAD,            NORTH STONINGTON, CT 06359
9306387   ST. VINCENT DE PAUL PLACE NORWICH                120 CLIFF ST       NORWICH, CT 06360
9306388   ST. VINCENT DEPAUL PLACE MIDDLETOWN                  617 MAIN ST        MIDDLETOWN, CT 06457
9306389   STADRI EMBLEMS, INC.          1760 GLASCO TPKE            WOODSTOCK, NY 12498
9306390   STANZ, JULIANNE         ADDRESS REDACTED
9306391   STATE ASPHALT SEALING            PO BOX 222          NORWICH, CT 06360
9306393   STATE OF CONNECTICUT            CT DEPT OF ADMIN SERVICES              OSBI−BUREAU OF
          BOILERS       450 COLUMBUS BLVD, SUITE 1303               HARTFORD, CT 06103
9306392   STATE OF CONNECTICUT − PAYROLL TAX                 450 COLUMBUS BLVD.           SUITE 1      HARTFORD,
          CT 06103−1837
9306394   STATE OF CT. UNCLAIMED PROPERTY               55 ELM STREET          HARTFORD, CT 06106
9306395   STEPHANIE GALLOW           ADDRESS REDACTED
9306396   STEVE DONLEY         ADDRESS REDACTED
9306397   STEVEN MAYNARD           ADDRESS REDACTED
9306398   STILLY'S AUTOMOTIVE           117 S BURNHAM HWY              LISBON, CT 06351
9306399   STM EMBROIDERY, LLC           290 PRESTON ROAD             GRISWOLD, CT 06351
9306400   STOFEGA II, RICHARD E.         ADDRESS REDACTED
9306401   STOPPINI GROUP TRAVEL, LLC            61 DOUGLAS PIKE           UXBRIDGE, MA 01569−2116
9306402   STUDENT TRANSPORTATION OF AMERICA                   1350 BALDWIN HILL RD          GALES FERRY, CT
          06335
9306403   SULLIVAN, PAUL J.        ADDRESS REDACTED
9306404   SULPICIAN RETIREMENT FUND             5408 ROLAND AVENUE              BALTIMORE, MD 21210−9972
9306405   SUNDAY SERMONS           POST OFFICE BOX 3102            MARGATE, NJ 08402
9306406   SUNSHINE OIL CO.        220 ROUTE 32         UNCASVILLE, CT 06382
9306407   SUPERIOR TEXT         151 AIRPORT INDUSTRIAL DRIVE               YPSILANTI, MI 48198
9306408   SUPERIOR VISION SERVICES, INC.           NGLIC         PO BOX 201839        DALLAS, TX
          75320−1839
9306409   SURPLUS UNLIMITED, LLC           381 WEST MAIN STREET             NORWICH, CT 06360
9306410   SUSANNAH SNOWDEN             ADDRESS REDACTED
9306411   SWEENEY, ELAINE M.          ADDRESS REDACTED
9306412   SWEET HARMONY PANIO TUNING SVC                 405 HARLAND RD           NORWICH, CT 06360
9306413   SWIFT RIVER PRODUCTIONS, LLC             67 SUMMIT STREET            BELCHERTOWN, MA 01007
9306414   SYLVAIN, MARIE         ADDRESS REDACTED
9306415   SZCZAPA, REVEREND STANLEY              ADDRESS REDACTED
9306416   TALLY'S       1150 PONTIAC AVE          CRANSTON, RI 02920
9306417   TARGET INVESTIGATIONS & SURVEILLANCE LLC                   PO BOX 149       HARTFORD, CT 06101
9306418   TAX & ACCOUNTING           PO BOX 71687          CHICAGO, IL 60694−1687
9306419   TEAM RCIA        277 TRADEWINDS DRIVE 8              SAN JOSE, CA 95123−6036
9306420   TED PAPPAGALLO          ADDRESS REDACTED
9306421   THAMES RIVER COMMUNITY SVC. INC,                1 THAMES RIVER PL          NORWICH, CT 06360
9306422   THE AMERICAN COLLEGE OF LAUVAIN                 USCCB         3211 3TH STREET N.E.       WASHINGTON,
          DC 20017
9306423   THE ARLINGTON CATHOLIC HERALD                C/O CATHOLIC DIOCESE OF ARLINGTON               PO BOX
          1960      MERRFIELD, VA 22116
9306424   THE BULLETIN        10 RAILROAD PL           NORWICH, CT 06360
9306425   THE CATHOLIC COMPANY             PO BOX 7445          CHARLOTTE, NC 28241
9306426   THE CATHOLIC SCHOOL OFFICE             ONE CATHEDRAL SQUARE               PROVIDENCE, RI 02903
9306427   THE CATHOLIC UNIVERSITY OF AMERICA                 OFC OF ENROLLMENT SVC             MCMAHON HALL
          RM 10       WASHINGTON, DC 20064
9306428   THE CHURCH OF CHRIST THE KING              OLD LYME, INCORPORATED              1 MCCURDY
          ROAD        OLD LYME, CT 06371−1629
9306429   THE CHURCH OF OUR LADY PERPETUAL HELP                   63 OLD NORWICH RD          PO BOX
          329      QUAKER HILL, CT 06375−0329
9306430   THE CHURCH OF SAINT SEBASTIAN MIDDLETOWN                    155 WASHINGTON ST           MIDDLETOWN,
          CT 06457−2080
9306431   THE CHURCH OF ST. FRANCIS OF ASSISI              10 ELM ST        MIDDLETOWN, CT 06457−4427
9306432   THE CONNECTICUT WATER COMPANY                  93 W MAIN ST         CLINTON, CT 06413
9306433   THE CORNERSTONE FOUNDATION                PO BOX 2036         15 PROSPECT STREET          ROCKVILLE,
          CT 06066
      Case 21-20687        Doc 20-1      Filed 07/17/21      Entered 07/17/21 13:26:09           Page 20 of
                                                    22
9306434   THE DAY       47 EUGENE O'NEIL DRIVE         NEW LONDON, CT 06320
9306435   THE GRANITE GROUP        PO BOX 2004         CONCORD, NH 03302−2004
9306436   THE HARTFORD COURANT, LLC           285 BROAD ST            HARTFORD, CT 06457
9306437   THE HARTFORD LIFE INS CO.        PO BOX 660916           DALLAS, TX 75266−0916
9306438   THE LEADER STORE        255 CENTRAL AVE           NORWICH, CT 06360
9306439   THE MAIN CONNECTION OF CT          310 NUTMEG RD S             UNIT D−1      SOUTH WINDOR, CT
          06074
9306440   THE MARIANISTS       ATTN: SUE MCKAMELY               4425 WEST PINE BLVD         ST. LOUIS, MO
          63108−2301
9306441   THE MOST HOLY TRINITY CHURCH            568 POMFRET ST.           POMFRET, CT 06258−0235
9306442   THE NATIONAL CATHOLIC BIOETHICS CENTER                6399 DREXEL RD         PHILADELPHIA, PA
          19151
9306443   THE NORWICH LUMBER CO.          470 RIVER ROAD            LISBON, CT 06351
9306444   THE NOTRE DAME CHURCH CORPORATION                272 MAIN STREET         DURHAM, CT 06422
9306445   THE OUR LADY OF LASALETTE CHURCH CORP                21 PROVIDENCE ROAD            PO BOX
          211      BROOKLYN, CT 06234−0211
9306446   THE OUR LADY OF LOURDES CORPORATION                1650 RTE. 12       GALES FERRY, CT
          06335−1534
9306447   THE OUR LADY OF THE LAKES CHURCH CORP                752 NORWICH−SALEM TPKE            OAKDALE, CT
          06370−9640
9306448   THE PILOT      141 TREMONT STREET          BOTON, MA 02111−1200
9306449   THE POLISH ROMAN CATHOLIC CHURCH OF               ST. MARY OF CZESTOCHOWA              79 SOUTH MAIN
          STREET       MIDDLETOWN, CT 06457
9306450   THE PONTIFICAL COLLEGE JOSEPHINUM             7625 N HIGH ST         COLUMBUS, OH 43235
9306451   THE PRINTERY HOUSE         PO BOX 12        CONCEPTION, MO 64433
9306452   THE REARDON LAW FIRM, P.C.         160 HEMPSTEAD ST             NEW LONDON, CT 06320
9306453   THE RIVERHOUSE AT GOODSPEED STATION               55 BRIDGE ROAD         HADDAM, CT 06438
9306457   THE ROMAN CATHOLIC CHURCH OF             JEWETT CITY, CONNECTICUT              34 N. MAIN
          STREET       JEWETT CITY, CT 06351
9306454   THE ROMAN CATHOLIC CHURCH OF OUR LADY                  OF GRACE AT FISHERS ISLAND           PO BOX
          425      ALPINE AVE.      FISHERS ISLAND, NY 06390
9306455   THE ROMAN CATHOLIC CHURCH OF ST. MARY                 80 MAPLE AVENUE          WILLIMANTIC, CT
          06226
9306456   THE ROMAN CATHOLIC CHURCH OF ST. PETER                SAINT PETER CHURCH CORPORATION             30
          SAINT PETER LANE       PO BOX 707        HIGGANUM, CT 06441−0707
9306458   THE SACRED HEART CHURCH CORPORATION                 56 SACRED HEART DR.          GROTON, CT
          06340−4431
9306459   THE SACRED HEART CHURCH OF NORWICH               52 WEST TOWN ST           NORWICH, CT
          06360−2296
9306460   THE SAINT CATHERINE OF SIENA CHURCH CORP                243 RTE. 164     PRESTON, CT
          06365−8726
9306461   THE SAINT COLMAN CHURCH CORPORATION                 170 HUBBARD STREET           MIDDLEFIELD, CT
          06455
9306462   THE SAINT COLUMBA CHURCH CORPORATION                  328 JCT. OF ROUTES 66 & 87       PO BOX
          146      COLUMBIA, CT 06237−0146
9306463   THE SAINT FRANCIS OF ASSISI CHURCH           CORPORATION OF LEBANON               67 WEST TOWN
          STREET       LEBANON, CT 06249
9306464   THE SAINT JOHNS CHURCH CORPORATION              5 ST. JOHN CT         MIDDLETOWN, CT
          06416−2118
9306465   THE SAINT MARY CHURCH CORPORATION               69 GROTON LONG POINT RD              GROTON, CT
          06340−4806
9306466   THE SAINT MATTHEW CHURCH CORPORATION                  216 SCRIBNER AVENUE           NORWALK, CT
          06854
9306467   THE SAINT PIUS X CHURCH CORPORATION             310 WESTFIELD ST          MIDDLETOWN, CT
          06457−2080
9306468   THE SPA AT NORWICH INN         607 WEST THAMES STREET              NORWICH, CT 06360
9306469   THE SS PETER AND PAUL CHURCH CORPORATION                  181 ELIZABETH ST.       NORWICH, CT
          06360−6199
9306470   THE ST IGNATIUS CHURCH CORP OF GOODYEAR                 21 WILLIAMSVILLE RD          ROGERS, CT
          06263
9306471   THE ST JOSEPHS CHURCH CORP OF NEW LONDON                 37 SQUIRE ST       NEW LONDON, CT
          06320−4891
9306472   THE ST LUKES ROMAN CATHOLIC CHURCH CORP                  141 MAPLE ST       PO BOX
          246      ELLINGTON, CT 06029−0246
9306473   THE ST MARKS ROMAN CATHOLIC CHURCH CORP                   500 WIGWAM LANE          STRATFORD, CT
          06614
9306474   THE ST. AGNES CHURCH CORPORATION             22 HAIGH AVE           NIANTIC, CT 06357−3129
9306475   THE ST. JOHNS CHURCH OF PLAINFIELD           10 RAILROAD AVENUE             PLAINFIELD, CT
          06374
9306476   THE ST. JOSEPHS POLISH       ROMAN CATHOLIC CONGREGATION                 120
          CLIFFST.      NORWICH, CT 06360
9306477   THE ST. MARYS CHURCH CORPORATION              OF SOUTH COVENTRY             1600 MAIN
          ST      COVENTRY, CT 06238
9306478   THE ST. MATTHIAS CHURCH CORPORATION               317 CHESTERFIELD ROAD            EAST LYNE, CT
          06333
9306479   THE ST. MAURICE CHURCH CORPORATION              32 HEBRON RD.          BOLTON, CT 06043−7606
9306480   THE ST. PAUL CATHOLIC CHURCH CORPORATION                 170 ROPE FERRY RD         WATERFORD, CT
          06385−2609
      Case 21-20687        Doc 20-1      Filed 07/17/21       Entered 07/17/21 13:26:09           Page 21 of
                                                    22
9306481   THE ST. PHILIPS CHURCH         CORPORATION OF WARRENVILLE                64 POMPEY HOLLOW
          RD       ASHFORD, CT 06278
9306482   THE ST. THOMAS AQUINAS CHAPEL CORP                46 N EAGLEVILLE ROAD         STORRS, CT 06268
9306483   THE TRAVELERS INDEMNITY CO.              BROKER: RSC INS BROKERAGE INC,           70 ESSEX
          ROAD,       WESTBROOK, CT 06498
9306484   THE TRAVELERS INDEMNITY CO.              ONE TOWN SQUARE           HARTFORD, CT 06183
9306485   THE WORD AMONG US           9639 DRIVE         PERRY ROAD #126N          JAMESVILLE, MD 21754
9306486   THERESA S. SALAFIA         ADDRESS REDACTED
9306487   THIRD COAST ARTIST AGENCY, INC.             2021 21ST AVENUE SOUTH          SUITE
          220      NASHVILLE, TN 37212
9306488   THIRTY MARKETING          PO BOX 631          GALES FERRY, CT 06335−0631
9306489   THOMAS AQUINAS CHURCH              1719 POST RD         FAIRFIELD, CT 06824
9306490   THOMAS CASEY         ADDRESS REDACTED
9306491   THOMAS DZIMIAN         ADDRESS REDACTED
9306492   THOMAS GOLDEN          ADDRESS REDACTED
9306493   THOMAS P. DOYLE        ADDRESS REDACTED
9306494   THOMAS SENNICK         ADDRESS REDACTED
9306495   THOMSON REUTERS           PO BOX 71687         CHICAGO, IL 60694−1687
9306496   TOM CARPARELLI         ADDRESS REDACTED
9306497   TONY & MARLEN BENITEZ            ADDRESS REDACTED
9306498   TOPOLSKA, CHRISTINE          ADDRESS REDACTED
9306499   TORRES, MAYCE        ADDRESS REDACTED
9306500   TORRES, ZULIEKA        ADDRESS REDACTED
9306501   TOSCANO & ASSOCIATES           25 PINELOCK DRIVE           GALES FERRY, CT 06335
9306502   TOTALLY CATHOLIC FUNDRAISING               PO BOX 1730        EAGLE, ID 83616
9306503   TOWN & COUNTRY DISCOUNT OIL               7 PRESTON CITY RD         VOLUNTOWN, CT 06384
9306504   TOWN OF CHARLESTOWN             CHARLESTOWN TOWN HALL                4540 SOUTH COUNTY
          TRAIL      CHARLESTOWN, RI 02813
9306505   TOWN OF KILLINGLY          172 MAIN STREET           KILLINGLY, CT 06239
9306506   TOWN OF WINDHAM           PO BOX 257         WILLIMANTIC, CT 06226−0257
9306507   TRACY MCHUGH          ADDRESS REDACTED
9306509   TRI−COUNTY MEMORIALS             402 W MAIN ST          NORWICH, CT 06360
9306508   TRIBUNAL SYSTEMS, INC.          16436 N. 41ST PLACE         PHOENIX, AZ 85032
9306510   TRUGREEN        89 OLD FORGE ROAD             ROCK HILL, CT 06067
9306511   TUMICKI, REV. TED       ADDRESS REDACTED
9306512   U. S. CATHOLIC      CLARETIAN PUBLICATIONS               PO BOX 1021       SKOKIE, IL 60076−8021
9306513   U.S. BANK EQUIPMENT FINANCE             PO BOX 790448        ST. LOUIS, MO 63179−0448
9306514   UNDERHILL, SUSAN         ADDRESS REDACTED
9306515   UNITED SERVICES, INC.        PO BOX 839         1007 NORTH MAIN STREET          DAYVILLE, CT
          06241
9306516   UNITED WE STAND LLC          PO BOX 237          DAYVILLE, CT 06241
9306517   UNUM LIFE INSURANCE CO. OF AMERICA               PO BOX 630581        ATLANTA, GA 30353−0581
9306518   US BANK EQUIPMENT FINANCE             1310 MADRID STREET, SUITE 101           MARSHALL, MN
          56258−4002
9306519   US DEPARTMENT OF JUSTICE            950 PENNSYLVANIA AVENUE NW               WASHINGTON, DC
          20530−0001
9306520   USA BUS CHARTER, INC          2647 GATEWAY ROAD             SUITE 105−455      CARLSBAD, CA
          09209
9306521   USA DOLLAR PLUS         680 BOSWELL AVENUE              NORWICH, CT 06360
9306523   USCCB       3211 FOURTH STREET, NE            WASHINGTON, DC 20017−1194
9306522   USCCB V NATIONAL ENCUENTRO               3211 FOURTH STREET NE          WASHINGTON, DC
          20017−1194
9306524   USI CONSULTING GROUP           95 GLASTONBURY BLVD             #102       GLASTONBURY, CT
          06033
9306525   V ENCUENTRO/USCCB HISPANIC AFFAIRS                ATTN: DIOCESAN VIRTUAL IN−SERVICE           3211
          4TH STREET, NE       WASHINGTON, DC 20017
9306526   VALENTINE MEDIA         ADDRESS REDACTED
9306527   VALLIMAR−JANSEN          ADDRESS REDACTED
9306528   VALORA TECHNOLOGIES, INC.            101 GREAT ROAD           SUITE 220      BEDFORD, MA 01730
9306529   VASILOFF STAINED GLASS LLC            DBA VASILOFF STAINED GLASS LLC             4−1 CRAIG
          ROAD       OLD LYME, CT 06371
9306530   VERNON WPCA         PO BOX 147          VERNON, CT 06066
9306531   VERNOTT, MEREDITH          ADDRESS REDACTED
9306532   VERY REV. BERNIE HEALEY            ADDRESS REDACTED
9306533   VERY REV. DAVID CHOQUETTE             ADDRESS REDACTED
9306534   VETERANS MEMORIAL SCHOOL               80 CROUCH AVE          NORWICH, CT 06360
9306535   VIANNEY VOCATIONS, LLC            3425 BANNERMAN ROAD             SUITE 105      TALLAHASSEE, FL
          32312
9306536   VIDEO & VISION MULTIMEDIA PRODUCTIONS                 654 THAMES STREET         NEWPORT, RI
          02840
9306537   VIENS, BIANCA       ADDRESS REDACTED
9306538   VIKING FUEL CO.       80 NORTH MAIN STREET              NORWICH, CT 06360
9306539   VILLARREAL, GINO         ADDRESS REDACTED
9306540   VINCENT FLYNN        ADDRESS REDACTED
9306541   VINCENT SYLVESTRE          ADDRESS REDACTED
9306542   VIOLETA CHAN−SCOTT           ADDRESS REDACTED
9306543   VIRGINIA ROMERO−CARON             ADDRESS REDACTED
      Case 21-20687       Doc 20-1      Filed 07/17/21      Entered 07/17/21 13:26:09          Page 22 of
                                                   22
9306544   VITAL SOURCES INTERNSHIP           10 N JEFFERSON STREET         STE 403     FREDRICK, MD
          21701−4823
9306545   VITAL SOURCES, LLC        116 RECORD STREET           FREDERICK, MD 217015418
9306546   VOS ESTIS LUX MUNDI FUND, LLC            467 BLOOMFIELD AVENUE          BLOOMFIELD, CT
          06002
9306547   VULCAN SECURITY TECHNOLOGIES               262 ELLINGTON ROAD         SOUTH WINDSOR, CT
          06074
9306548   W. M. BARR      ATTN: TECH. CUSTOMER SVC             PO BOX 1682       MEMPHIS, TN
          38101−9919
9306549   W.B. MASON COMPANY, INC           43 STOTT AVENUE          NORWICH, CR 06360
9306550   WALDNER, JAMES         ADDRESS REDACTED
9306551   WALLACE, DEBORAH SUSAN             ADDRESS REDACTED
9306552   WALSH, REV. KEVIN        ADDRESS REDACTED
9306553   WALSKI SUPPLY CO., INC.        15 WAWECUS STREET            NORWICH, CT 06360
9306554   WANNEMUEHLER, SARAH             ADDRESS REDACTED
9306555   WATER FOR LIFE       CRS         228 W LEXINGTON STREET          BALTIMORE, MD 21201
9306556   WATER'S EDGE RESORT & SPA            1525 BOSTON POST RD        WESTBROOK, CT 06498
9306557   WAY, JULIE      ADDRESS REDACTED
9306558   WAYE, AVRIL       ADDRESS REDACTED
9306559   WEALTHENGINE, INC.         4330 EAST WEST HIGHWAY            BETHESDA, MD 20814
9306560   WEARECATHOLIC.COM            229 NORTH RACE STREET           MIDDLETOWN, PA 17057
9306561   WEB4U       105 WHISPER TRACE           PEACHTREE CITY, GA 30269
9306562   WENDY BEAUCHENE          215C DOYAL ROAD            OAKDALE, CT 06370
9306563   WESLEYAN UNIVERSITY           291 MAIN STREET          ROOM 310      MIDDLETOWN, CT 06457
9306564   WESLEYAN UNIVERSITY           45 WYLLYS AVE          MIDDLETOWN, CT 06459
9306565   WEST, JANET      ADDRESS REDACTED
9306566   WESTFALL SPEAKERS, LLC           277 MALLORY STATION RD.          #130     FRANKLIN, TN
          37064
9306567   WESTFORD REAL ESTATE MANGEMENT LLC                 348 HARTFORD TURNPIKE        SUITE
          200     VERNON, CT 06066
9306568   WHITE, CORETHA VANESSA            821 MACARTHUR DRIVE          CHICAGO HEIGHT, IL 60411
9306569   WHITE, MICHAEL J.       ADDRESS REDACTED
9306570   WILI & WILI FM      40 CUPRAK ROAD            NORWICH, CT 06360
9306571   WILI AM & WILI FM       ADDRESS REDACTED
9306572   WILI AM & WILI FM       ADDRESS REDACTED
9306573   WILLIAM B. BARR, PH.D.        ADDRESS REDACTED
9306574   WILLIAM H. SADLIER, INC         PO BOX 5685        HICKSVILLE, NY 11802−5685
9306575   WILLIAM HERRMANN           ADDRESS REDACTED
9306576   WILLIAM R. WATSON, JR.         ADDRESS REDACTED
9306577   WILLIAMSVILLE FIRE DISTRICT           PO BOX 141        ROGERS, CT 06263
9306578   WILLIMANTIC WASTE PAPER            PO BOX 239        WILLIMANTIC, CT 06226
9306579   WILLSON, KATHERINE          ADDRESS REDACTED
9306580   WINDHAM REVENUE DEPARTMENT                979 MAIN STREET        WILLIMANTIC, CT 06226
9306581   WISNESKI, REV EDWARD J.          ADDRESS REDACTED
9306582   WITHERUP, REV. RONALD           ADDRESS REDACTED
9306583   WORKFORCE PLANNING ASSOCIATES, INC.              95 RIMFIELD DRIVE       SOUTH WINDSOR, CT
          06074
9306584   WYNN, MARIE       ADDRESS REDACTED
9306585   XAVIER HIGH SCHOOL          181 RANDOLPH ST.          MIDDLETOWN, CT 06547
9306586   XGLANKER BROWN, PLLC            ONE COMMERCE SQUARE            SEVENTEENTH
          FLOOR       MEMPHIS, TN 38103−2566
9306587   XTREME IMPACT, INC.        49 JOHN STREET          WALLINGFORD, CT 06492
9306588   YANOVITCH, HEATHER J.          ADDRESS REDACTED
9306589   YANTIC RIVER AUTO SUPPLY            400 WEST THAMES STREET          NORWICH, CT 06360
9306590   YOFM       PO BOX 110        ENFIELD, CT 06083
9306591   YP      PO BOX 5010      CAROL STREAM, IL 60197−5010
9306592   ZACHARY JANOWSKI          ADDRESS REDACTED
9306593   ZAMPINI, TERESA       ADDRESS REDACTED
9306594   ZURICH NORTH AMERICA           1299 ZURICH WAY           SCHAUMBURG, IL 60196−1056
9306595   ZURICH NORTH AMERICA           FIRST CANADIAN PLACE 100 HIGH STREET           #14      BOSTON,
          MA 02110
                                                                                              TOTAL: 1402
